Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 1 of 48 Page ID #:7




                         EXHIBIT A


   Process, Pleadings, and Orders Served in
              State Court Action
      Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 2 of 48 Page ID #:8




                                                                                                                                                SUM-400
                                          SUMMONS                                                                          FOR COURT USE ONLY
                                                                                                                       dfliVaifflifiee/COW
                                    (CITACION JUDICIAL)                                                               C
                                                                                                                         ORIGINAL
                                                                                                                                      FILED
                                                                                                                                         Calttornyt
                                                                                                                       Supertor Court ofAngeles
NOTICE TO DEFENDANT:                                                                                                     Courtly ot be
(AVISO AL DEMANDADO):
NESTLE WATERS NORTH AMERICA,INC ,doing business es READY REFRESH, BY NESTLE,                                                 SEP a3 2020
and DOES 1 through 20, inclusive
 YOU ARE BEING SUED BY PLAINTIFF:                                                                              the ro a Cadet,Execative Officei/C4A of
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                                  By: Kristina Vargas; Deputy
  DONELL COREY KENDALL,individually,.and On behalf°fall others.similarly situated'
           I You have been sued. The•court may decide against you without your being heard unleesirott responc'wahin 30 days:.Read the information
           .
 below.
    You have..30'CALf.NDAR DAYS after this surnmons and legal papers are served on you to file smitten response at this•courtand have acopy
 served on the plaintiff: A -letter or phone csftwill.not protect you.'Your writthn racTionse natal be in proper legal form if you wantihe court to hear your
 case. There May,be a court form that you can tisefor your response. You can find these court forms-and more information at the California Courts
 Online Sett-Help Center(vvivw.courfinto.ca.govItelfhelp), your county law.library, or the courthouse nearest you. II you cannot pay the filing feerask the
 court dent for a fee waiver form. if youto not Ole your response.on time, you may losethe case -by defautt,.and your wages, moneY,Prid-Propiarty may
 be taken'Aboutfurtherwarning from the court:
    There are other legatrequirements..Yotr may want to call an attorney right away. If you do.not knowan attorney; you may Wantto cellan.attorney
 referral service if yoricannot afford an attorney, you may.be eligible for tree legal services from a nonProfittegetSerVices program. You can 10Cate.
 thtthe-noriprofit groups at the California Legal Services Web site-(Www:rownelpealikanit,org),- the California Courts Online Self Help Center
(www.courtinfacagoviselfhelp), or by contacting yourtocal court nr county bar association, NOTE:The court has a 'statutory lienforwahreefees and
 costs on any settlement or arbitration award OrS10;000 or moreine civil case The courts lien mustbe paid before the court will dismiss the case;
 jAVISCif Lo hen.dernandado. Sind raspondedentm de-30dies, la aorta purmladecich'r en so contra sinescuchersu -version:1.881a informacion a
 continiracion.
     Tine 30 OIASOE.CALENCAMOdespues de hue to entrogu.en este pitaca'Sri y papolas legates pare presenter tine 119431teS10..ppr osc.fitcren'esta
 corte yrnacer qua se entregue one copia of demendante. tine carre-o tine Barnacle teietanica no to profegen.,9u reSpueste per extitettena.gila ester
 on tomato legal correct° as desea que proceson sri CaS0 en la coifs. ES posiblo que.traya on form-triode qua'tiered puede Userpare so reSpagata •
 Puedeeneontrar eslos formularies de Is-coney fresinformer:len en of Centro ite Ayuda de tes.Cortes de.Carifomfa (www.sucorte.ca.gov), en-la
  Whiteface de leyesdo su °ended° aen ha Corte qua le guereernes cert . Si no puede pager lacuoh7-depnmentacien, aide atseOnstarle de 16 Cotta quo
  kt.de on -harmulario de-exencidn de papa do cuotes. Si no presents so respuesta-a fiarbpd.puede herder elcasa porrhourryilliefen1W y le.corte Ia padre
  guitar so sueldordinena y bienes sin rnasedvartancia.
     Hay otros requisdosiegales..ES recomendable cue:dame a un.abogado inmediatamente. Si no'coffees a on.0b.egado,.puede Pomona un Seririciede
  remisign aebegedes. Si no puedepegarelin abogadai es posibleguaturnpla con ros.recuisilospalaoblaner seAriolostegeresgrattritas-dafin
  prograrne de sande:les legates sin finesde lucre..Pueda enconiner estos propos sin tines de lucre en el Sitio web.de•Californlategal Services.
(www.lawhelpealifomia.org), en el Centre de Ayuda daias.Cortes de California,(www...sucerte.ca.gov)o.pontandose 611 orintacto,aewIa Crorte oaf
 cologie deebogados locales. AV1SO:'Poriey, la carte done darecho neclemar'las.cuotasyles cosies'exantospor imponer on gravamanIsahre
 cualourer recuperaaOn de.$10.0006 nuts do valor tecibida rnertiante sin etuortio b rola coacesion de arbitrate en on oasada..derecho civil. Time qua
  pager &gravamen de la cone antes de gue la wile pueds desafiner el cese.
Thename and address of the cowl is;                                                                           CASE NUMBER:(NOrnero del Cosy):
( El hombre y direcoion de la carte as): STANLEY MOSK COURThOUSE
 1 11 N. Hill StLos Angeles, CA 90012
                                                                                                            20STCV36528
The name, address, and telephone number of plaintiff's attorney, or plaintiff without on atiornoy,is:(El hombre,.la dirocoidn ye!nomorp
 de heldfano del abogarlo del damonclogNAgfi damerCarge quo no lions abogado, es):
 ALEXIS DJIVRE, LAW OFFICE OF              AtwatiiiihEL-04riff        tral Ave., Ste. 201, Glendale, CA 912.02
 DATE:
                  SEP 2 a ED                                                     Clerk, by                          Ktis1in4 Vargas
                                                                                                                               ,Detputtyo)
                                                                                                                               mdiin
(Fecha)                                                                          (SearEtorio)
(For proof of•servide of this summons, use Proafof Service of:Stimmons (form pos-pla))
( Pars prueba do ontrega de esta ,citat16.n use of formula/lb Proof of Service.of Summons,(P03-010)     ,
                                  NOTICE TO THE PERSON SERVED: You are served
  (SEAL;
                                          ED as an :individual defendant.
                                       2. =as the person toed under the fictitious name of fspecifY):

                                            E0 on behalf of(specify): Nestle Waters North America,Inc.,dba Ready Refresh By Nestle
                                             under:1   CCP 416.10(corporation)                  I CCP 41660(Minor)
                                                       CCP 41E.20 (defunct corporation)         1 CCP 41676(conservatee)
                                                       CCP 41E.40(association or partnership) El CCP 416.90(authorized peiton)
                                                 L
                                                 e 5Z3 other (sPeOirk):     Enity form unkown
                                            171 by personal delivery on (dote)                                                  Page
 .Fartr Aaa1310 rat Mondaterillie
                                                                  4PNIVIONS                              cixyi:of P:oce.tito,66
  Judidai Coa4r01:4 Califonge                                                                                                 :60-iifts:C804
 SlitA.100 [Rev.July 1.2609)




                                                                      EXHIBIT A
                                                                       Page 7
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 3 of 48 Page ID #:9




        Azar Iviouzari, SBN 263461
        BEVERLY HILLS TRIAL ATTORNEYS,P.C.                    CONFORWIED COPY
  2    468 N. Camden Drive, Suite 238                                        FILED
                                                                 OFtiGMAL     Caton%
                                                                       Coud ofAngeles
        Beverly. Hills, CA 90210                              Sugeflts
                                                                County ni LOS
  3                 alailorneys.com
  4
       (310)858-5567                                                SEP 23 2020
        Alexis Diivre, SBN 245138                                                OfficeriDarkc GOA
  5                                                      Stern R Caner,Execative
        LAW OFFICE OF ALMS DIIVRE
        1 155 N. Central Avenue, Suite 201                     By: Kristina Vargas,Deputy
  6     Glendale, CA 91202
        alexisdjivre@gmail.com
  7    (213)700-3436
  8                   SUPERIOR COURT OF THE STA It OF CALIFORNIA
  9                               FOR THE COUNTY OF LOS ANGFI ES
  10
  11   DONELL COREY.1(ENDALL,individuaIly,
       and behalf of all others similarly situated,   cAsFI2OSTCV36528
  12                                                  COMPLAINT FOR DAMAGES
                                                      [CLASS ACTION]
  13
                    Plaintiffs,                       (1) VIOLATION OF CALIFORNIA'S
 14                                                    UNFAIR COMPETITION AND
                                                       DECEPTIVE BUSINESS PRACTICE
  15         v,                                       LAW(BUSINESS & PROFESSIONS
                                                       CODE SECTIONS 17200,ETSEQ.)
 16
                                                      (2) VIOLATION OF CALIFORNIA'S
 17    NESTLE WATERS NORTH AMERICA,                    CONSUMER LEGAL REMEDIES
             doing business as READY REFRESH,          ACT(CIVIL CODE SECTIONS 1750,
 18    BY NESTLE,and DOES 1 through 20,                ET SEQ.)
       inclusive,
 19                                                   (3)BREACH OF IMPLIED
                                                       COVENANT OF GOOD FAITH AND
 20                 Defendants.                        FAIR DEALING
 21                                                   (4)MONEY HAD AND RECEIVED
 22                                                   .(5)UNJUST.ENRICHMENT
 23                                                   (6)IMPOSITION OF UNLAWFUL
                                                       PENALTIES IN VIOLATION OF
 24                                                    CALIFORNIA CIVIL CODE
                                                       SECTION 1671
 25
                                                      (7)NEGLIGENCE
 26
                                                      [DEMAND FOR JURY TRIAL]
 27
                                                      UNLIMITED JURISDICTION
 28
                                               -1 -
                                      COMPLAINT FOR DAMAGES
                                          [CLASS ACTION]

                                        EXHIBIT A
                                         Page 8
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 4 of 48 Page ID #:10




                 COMES NOW Plaintiff DONELL COREY KENDALL ("Kendal:11, indiVidually,
   3 • and on behalf of all others similarly situated :(collectively 131aintiffs-"),            throat) their
   4 • counsel ofrecord, Beverly Bills Trial Attorneys,p.c. and the Law Office ofAle)Cis Djivre,
   5      file this class action complaint .against NESTLE WATERS NORTH AMERICA, INC.,
          doing business as READY REFRESH, BY NESTLE, and DOES ,1 through                           inclusive
   7 ('Defendants); steldrig damageS and tclief on behalf of themselves and for all others
   8.     similarly situated for violation ofCalifornia's Unfair Competition Law California - Business
   9      & Professions Code sections 17200, ei seq. ("11CL"),. California's Consumer Legal
          Remedies Act Califotnia•ow cop s'eletiOs 1750,044.,C'CLRA.1,and related claims
         . as stated herein as below. Unless explicitly stated to ,the contram all allegations are based
  12      upon information and. belief
  13                                            INTRODUCTION
  14             Defendants NESTLE WATERS NORTH: AMERICA, INC., doing business: as
          READY REFRESH,:BY NESTLE and DOES 1 through 20i:inclusive, are a retail beVerage
  16      delivery service that prOVides bottled water and other beverages to Customers homes and
  1,7.    offices on amorithly subscription basis: PlaintiffDONELL COREY KENDALL,:and others
  18      similarly situated (Plaintiffs!), purchased water and other beverages from : the: Defendants
  19      pursuant to Ont.:tact;     Many of ;the Plaintiffs, such as Plaintiff DONELL COREY
  20     KENDALL, never received a formal written ,contradt. However, on Defendants' wcbsitc,
  21      there was an offer page (See 'P*hibit'1"), Which: listed terms and conditions Of be8T.t4g0
  22 'set'vice by recurring delivery          In those :terms, Mete was d provision for a fee if the
  •23
  24
                Because this: wehpage advertised A special offer in 2014, that webpage no longer exists,
  25     :however,the $20 latefee still exists,.and islisted on the Terms and Conditions section (See Exhibit
         `‘ ') of the B.eatlyRefresh                  Water     8,z, Beverage       Delivery      Website   at:
 :26     littps://www.read we:fresh.6'0m/en/term sf.?,(401id.:Cj0KCQjw9b 4BRCMA RINADlyttilvoVa6ZmNi9,
  27     .5:01Je8fbvi\11.Ael.KeefIN144tfebilfAhlitDONy143.           M I aAvelFFALWweB&teiste---,awkls
          Notably, the new terms no longerstate that :the alternate fee:etnild be interest.of 1.5%,per month.
  28

                                          'COMPLAINT FOR DAMAGES
                                               [. CLASS".ACTION]:

                                              EXHIBIT A
                                               Page 9
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 5 of 48 Page ID #:11




   1     customers' monthly payments were late. The contract provided that the customer would pay
   2.;   Defendants     ,the grezitel   a('i) a late fee not to exceed $20 per month, or (ii) interest -Of
   3     1.5% per month on any u' npaid                   13ecau.se the :Monthly interest was usually so
   4     minimal,Defendants always,charged:the $20 fee. That flatfee was often in excess ofseventy
   5     percent (70%) per month of the actual cost of,the beverage service. Plaintiffs assert that
   6     California law prevents service.charges,late fees and finance charges in excess of eighteen
   7     percent.(18%) per annum or :1.5%:per month, and that the "maximum rate allowed by
   8     applicable law is, in faet,:18% per annum. .Defendants consistently Charged Plaintiffs late
         fees s- ubstantially in excess ofthat amount.
  10            PlaintiffDONELL COREY KENDALL bring this .action On. behalf Of hiniself and
  11     other similarly situated consumers whohave entered Inta.contraets with Defendants for the
  12     delivery of bottled water and other beverages;: and Were charged late fees that Were in.excess
         of 1.5% per month, in: order to obtain redress for those who have paid those unlawful.fees.
  14     Plaintiff seeks to obtain damages, restitution,and other appropriate reliefin the amount by
         which Defenciahts.wore..utijotly enriched as a Tesult ofitS, deceptiye:and unlawful practices.
   6     Finally, Plaintiffs seek reasonable attorneys' fees pursuant to California Code of Civil
  17     Procedure sectigh 101:$, as this. lawttiit :seOcs the flforcement of an important right
  18.    affecting the public intereSt, and .Satisfies that statutory requirements for an award Of
  19 'attorneys,' fees.
  20-                                                PARTIES
         PLAINTIFFS
                L.     PlaintiffDONELL COREY KENDALL is,•andat all timcs-rclevant herein,
  23     was a resident ofthe City and County ofLos Angeles, State of California. Plaintiff
  24     DONELL COREY KENDALL purchased water from the Defendants, and.each ofthem,
 '25 .from on or about August 2014 to approximately late 2018. During that period,Defendants
 .26     charged DONELL COREY KENDALL late fees in the amount of $20 for each month he
  27     was late in paying for his beverage delivery Service. When Plaintiff entered into an
  28
                                                       -
                                           COMPLAINT FOR'DAMAGES
                                               faAs$ ACTION]

                                              EXHIBIT A
                                               Page 10
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 6 of 48 Page ID #:12




   1    agreement to purchase water delivery services frorn4he Defendants, he was unaware that
   2    any late fee he would be• charged Was akin to usUry, in that it exceeded the makirrium
   3    allowable by California law. At all times material hereto, PlaintiffDONELL COREY
   4    KENDALL was injured as a result ofDefenda.nts unfair competition and deceptive billing
   5    practices as described herein.
   6           2.     Unnamed Class.Plaintiffs, are, and at     times relevant heroin, were residents
   7    ofthe State ofCalifornia. Each ofthese Plaintiffs were charged late fees by the
   8    Defendants in the amount' SIO for each Month they were late in paying for their
   9    beverage delivery servite.
  10    DEFENDANTS
  11           3:     Defendant NESTLE WATERS NORTH AlVfElOCA,INC.3 dding business
  12    as;READY REFRF4SH,Tty NESTLE,is, and has been, a.Delaware Corporation with its
  13    principal office or place of business in Stanford, Connecticut. At all times relevant herein,
  14 Defendants have Marketed and haVe caused to be marketed theirservices, and have
  15 conducted business within thejtuisdiction fthis Court.
  16           4.     At all times material hereto, Defendants, and each of them, engaged in their
  17    unfair and deceptive billing practices within the Jurisdiction ofthis Court.
               5.    'Plaintiffs are uncertain ofthe true riames and capacities ofthe Defendants
  1.9     e.d herein as DOES 1 through:20, inclusive, and.therefore, sue said Defendants under
  20    said fictitious names. Plaintiffs will arnend this Complaint farther to insert the true names
 21     and capacities ofsaid Defendants when the'sameare discovered. Plaintiffs are informed
 22     and believe and thereon:allege that each ofthe fictitiously narnedDefendants are
 23     responsi* in Pnle manner for the occurrences herein alleged and are liahleto the named
 24 Plaintiffs, and all other similarly situated on the claims hereinafter set forth. Saidnamed
 25     Defendants and ilictitioasly named Defendants.arehereinafter collectively referred to as
 26- "Defendants..."
 27           6.      Ar all times theiniOned, all Defendants.and.each ofthem, Were agents and/or
 28

                                         COMPLAINT FOR DAMAGES
                                             [CLASS ACTION]

                                           EXHIBIT A
                                            Page 11
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 7 of 48 Page ID #:13




        employees of all other Defendants, and in doing the things.hercinafter mentioned were;
        acting within the course and scope oftheir authority as such agents and with the consent
        and ratification of all other Defendants.
   4                                 JURISDICTION AND VENUE
   5           7.     This Court has personal jurisdiction over the Defendants by virtne of
        Defendants transacting, doingand selieiting'business in this county, because a .substantial
   7    part of the relevant events occurred in this.county, because the property that is the subject
        ofthe is action is situated here, and because the Defendants' conduct hanns the consumers
   9    of the City and County ofLos Angeles, California.
  10           8.     Venue is proper in this Court as the,activitiesof Defendants complained of
  11    herein took place in Los Angeles County, as well as elsewhere in the State of California.
  12                                   GENERAL ALLEGATIONS
  13           9.     Defendants are providers of bottled water and other beverages to consumers.
  .14          10.    Plaintiffs, on behalf ofthemselves and the Class they seek to represent,
  15    allege on infOrmatiOn and belief, that DefetidaritS arid each ofthem avail times.relevant
  16.: herein, charged their customers exorbitant late fees without notice to rthCit customers and in
  .17   violation of California's Unfair Competition Laws, Consumer Legal Remedies Act and
  18    common law.
  19           11.    At the tirne apayment was deemed"late by Defendants, Plaintiffsand other
  20    custoiners were-charged exorbitant and disproportionately high late fees for which they
  21    had not been,provided adequate notice:
  21           12.   'Defendants knew that their latefees were unlawful under California law.
  23           13,     .efendant$ fraudulently concealed from and jntentionally failed to disclose
  24    to Plaintiff and other Members,of the Class the fact that the late feewas in excess of the
        maximum amount allowable under California law.
  26                  Plaintiffsrelied on the fact that any late fees they woUld be required to pay
        would not be in.exeess of the maximum amountallowable under California laW. Plaintiffs
  28
                                               - 5.-,
                                       COMPLANTFOR :VAMAGES
                                          [CLA ACTIQ


                                          EXHIBIT A
                                           Page 12
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 8 of 48 Page ID #:14




   1    would not:have entered into such contracts but for the deceptive marketing by Defendants.
   2    Furthermore, these contracts werecontracts         adhesion; in that.Plaintiffs would not be
   3    able to purchase.water delivery from the. Defendants unless they agreed to the terins and
   4    conditions of the contracts; including the late fee charges,
   5           IS.     Defendants intentionally failed to disclose material facts regarding the truth
   6    about the late feesin order,to entice Plaintiffs into entering theircontracts for Water
   7    delivery.
   8           16.     Plaintiffs havesuffered harm as a result ofpaying such excessive late fees.
   9                                 CLASS ACTION ALLEGATIONS
  10                   A5 rtittbet stated heIein asId the followingclaims,Plahitiffs'bing their
  11    causes of action on behalfofthemselves,and All others similarly situate'd, and certification:
  12    ofthis class action is appropriate. under California CodedfCivil Procedure section 382 and
  1.3   California Civil CodeIsepfi00 1781, because the quesijons f lavtor fact denim:Onto the
  14    respective:Class tnembers:predoniitiate over questions of lawot fact affecting only
  15    individual members,
  16           18..    The '.'ClaSsr. iS.defined as. all those subs   bets ofDefendants' Water delivery
  17    services:who were chargedlatefees bythe Defendants during the past four years. No
        claim is made for any corporate entity under the causes of action for violation ofthe CLRA
  19    and the UCL. A.subclass of0m-corporate users' claims is asserted for
 :20    consumers/individuals.
  21    A..    Commonality
  22           19.     There:Are questions-oflaW arid fact that areternition to the claims:of
        Plaintiffs. Among these common questions are the following:
 24                   (a)     Whether'Defendants violated California's Unfair Competition Law in,
  25    charging excesSiv,e latelees withoutproviding adequate notice of the sarne;r:
 26                   (b)     Whether Defendants Violated California's Consumer Legal:.Remedies
 27     Act by charging excessive late fees without providing adequate notiee ofthe same;
  28
                                                     -
                                         COMPLAINT FOR DAMAGES
                                             [CLASS ACTION)

                                            EXHIBIT A
                                             Page 13
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 9 of 48 Page ID #:15




   I                    (e)     8‘,/het1ler Defendants? conduct Was unfair Under the:UCI,M Charging

   2     its customers excessive late'fees Without providing'adequate notice of the same.
                                                                                        ,

    3                   (d)     Whether Defendants'. conduct was misleading under the: UCL;
   4                    (e)     Whether Defendants practices and repreSentatiOns madein
    5    connection with the customer agreement terms pertaining to the late fees were false and/or
   6     misleading;:
    7                   (f)     Whether Defendants? conduct in tonriection vVithtfie praetices'and
    8    tepiesentation4 niade.in the bustOkiidt agreementterms pertaining to the late fees unjustly

   9     enriched Defendants,at the expense of and to the detriment ofPlaintiffs,
                                                                                .
  10                    k- g)   Whethetpefendants" cOndnet as,Setforth 6tvw.-ittiuted 011$10-1ers„
  11     4ntLifso,the.extent ofthe initiry
  12                    (h)     Whether Defendants' conduct constitutes imposition of an illicit
  13     penalty in Charging excesSiVe. latefees th violation of          Code Secti011.16Thand
  14                    (i)     Whether Defendants were negligent in charging their customers
  1 5 'excessive late fees without providing,adequate notice ofthe same.

  16     8.     NatnerOtify
  1 71          20:     The members'.of the Class are so ntanerotisthat.separatejoiriderof each
  18     m ember is impracticable. Plaintiff.”re informed and believethatin the County ofLos
  19     Angeles alone.,the members of theClaSS wettid easiVexeeed the mininnan rntinbers to
  20     satisfy this requirement.
  21     C.     Typicality
  22.           21.     Plaintiffs' claims. are.typical ofthe claitris ofthe Class in that they are
  •23.   claiming Defenda,nts charged them excessive late fees without notice to them.
  24           4.%      The .40..f.0;:issues which preckyminate.Oyetall. the otb0 issues in the litigation
 ,25     involve Defendants' unfair competition, violation ofthe GRA and other violations, as
  26     discussed above,specifically N/sjill i,
                                               r   ijOet to the excessive charging of late fees without
  27     notice to the customers.
  28
                                                          7
                                          COMPLAINT FOR DAMAGES
                                              [CLASS ACTION]

                                             EXHIBIT A
                                              Page 14
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 10 of 48 Page ID #:16




    I           23.    'Upon informatiOn and belief; there has never been a prior lawsuit Certified as,
    2    a class on behalfofPlaintiffs based on the allegatiOns in this Complaint.
    3    D.      Adequacy of Representation
    4           24.     Plaintiffs Will fairly and adequately protcetthe interests ofthe Class"and arc
    5    committed to the vigorous prosecution ofthis action: They haveretained,competent
    6    counsel, experienced in litigation ofthis nature,to represent them and members of the
    7    Class: There is. no hostility between Plaintiffs and the unnamed Class members. Plaintiffs
    8    anticipate no.difficulty in the management ofthis. litigation as a class action.
    9           25.    To prosecute this .case, Plaintiffs have chosen the law firins of13eVer1y
   10    Trial Attorneys; P.C.and ft,11'..sw .Office of Alekis DjiVre„ Who have represented Plaintiffs
   11    in class actions and as private attorneys:general in bringing public interest actionS.
  1.2    F.     $tipefiotity
  13            20,    The questions of       or fact common to the claims of Plaintiffs and of each
   14    Class member predominate over any questions.of law or fact affecifrig
   15    men:them ofthe ClaSS, All elainiS by nanie4 Phinafs:and untamed Class mothers are
  1.6„   based on the same alleged "across the board" representations by Defendants and other acts
   1.7   constituting negligence, unfair competition under the 1)Cli,,,violation of COnsinner Legal
  18     Remedies Act and imposition of unfair an illicit penalties:
  19'           27.    Common issues predominatewhen as here,liability can be determined on a
  20     class-wide basis4. even when there Are some individualized damages.
  21            213,   As:a result, when determining whether'common questions predominate,
  22 • courts focus on the liability issue and ifthe liability issue is common tolhe class'AS,in the
  .23    case at bar, cOrtirtion 41*stjos are held to predoMingteo*er individual questions,
 '
 .N             29%    :Since all claims by named Plaintiffs and unnamed Clafo members arebased
  25     on the same alleged "across the board' failures by Defendants and other Waifcompetition
  26     under the'DCL,the predominance requitement needed for class action treatment iS
  27     satisfied.
  .28
                                                 -8
                                        cQMPLAINT       FOR DAMAGES
                                              [CLASS Ao-ridN]

                                            EXHIBIT A
                                             Page 15
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 11 of 48 Page ID #:17




               30.       A class action issuperior to thousands ofindividual actions in part because
    2   ofthe non-exhaustive factors listed below
    3                   (a)     Joinder of all class meinbers would create extreme hardship.and
    4   inconvenience for the'affected consuniers because oftheir immensesgeographical
   :5   dispersion.
   6                     (b)    It IS' iglily- unlikely that. individual:Plaintiffs would shoulder the
    7   burden of this vast and complex litigation es many -are simply too poor or uneducated
    8   about Defendants actions to bring separate actions;
   9                    (C):    the inteteStS ollustice will, be well s.erved by reSolving the common
   10   'disputes of potential elaSS Members in one forum;
   11                   (d).    Individual:suits wouldnot:be cost'effective. The.costs to. individual
        Plaintiffs ina eolleetiye.actiOn are,loworea through:the pooling orresources and by
   13   limiting the controversy to one proceeding which:efficiently'resolves ebtxulipti issues of
   14   law and fact that arose from 'the s:amealleged activity;and
   15                   (4      The action is'Manageable as A 'claSS aCtion; individual lawsuits, are:not
   16   economically maintainable asindividual:actions'.
   17           l ...    Defendants have also acted orrefusecl to act on grounds generally applicable
   18   to the.Class,:thereby making appropriatefinal declaratory'relief With respect to the Class as
  19    a whole.
  20                                     FIRST CAUSE OF ACTION
 • 21                   (. For fljunctive 11;01W*0 Rostitioion,Against All'Defendants
  22                     Undo.                 ProfassionsEthie sections.112000 es seqj
  ;23         32,        Plaintiffs reallege and incorporate here, by:reference: each.ofthe foregoing:
  24    paragraphs,.and further allege as follows.
  2.                    Plaintiffs;,p=uartyto th4Tiness;and Peofession.s• Cade section 17204, bring'
  26    this first cause of action on behalf ofthemselves and as'a private attorneys general,.
 • 27         .34.       Rusin=:and pro.pssions.Code section: 17200, etseq,, also known as the
  28
                                                         :-
                                          COMPLANT FOR DAMAGE'S
                                              PLAS.S,ACTIONI

                                             EXHIBIT A
                                              Page 16
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 12 of 48 Page ID #:18




          Unfair Competition Law("UCL")defines ";unfair business competition" to- include any
   '2 "unlawful„ unfair or 6..andulent'act or practice, as well as any "unfair;deceptive,:untied or
          -misleading" adVertiaing. The UCL i ::'.pos:es riQiUabilJityPtair i s pod not.proveThat
    4     Defendantsintentionally Or negligently engaged in unlawful, unfair or fraudulent business
    5     practices — but only thatsuch:practices occurred.
   6 "(Infair":PrOng
    7            15.    A buslness- act otpractice is "Unfair":oder the'OCt.,ifit offends an
    8     established public policy orisimmoral, unethical, oppressive,-unscmpulousor
   9      substantially injurious to consumerk and that utifairneSs isdetermined by wpjghing the
          reaSOns,jitstifkationt and inOtiVes ofthe practice. againstthe ,gravity ofthe harm to the
   11     alleged victims.
                 36.    Defendant actions constitute"unfair" business practices:because,as alleged
  13      above,Defendants engaged in 6 thitleacijAg arid deceptive penalty for paying one's w6tOr.
  1.4     delivery bills more      aaclays. late. That fee was described as"alate fee not to exceed
          ,$`20 per:month" nONNiel;t0,•the•teitt0.3•alSo State that"Difthe latefee ckCCedsthe rnaximiirn
   16:    rate allowed by applicable law, thelate charge Will be equal to SuCh maximum rate The
   1,7    maximum rate allowed by California is approximately 18% per annum,or 1.5%:per month.
          rn nitiSt caSes,:a monthly fee of $2,4 was in excess of       the beverage Charge.
   19     Furthermore, the terms imply that the feemay be based on "any" charge— including,
                                                                                          :but
  7.9     not limited to,the beverages themselves,the bottle fees,the delivery fees and taxes It is
  ,21     unclear how 'the cletermination.O.illade, These dots and practices Offend an established.
  22,     public pal cy,oftransparency in pricing, and are immoral,:unethical, oppressiveand
  23      unscrupulous.,, which are,spbstatitially injurious;to Onsurners,
  24                      :e harritto Plaintiffl)0NIFIeLCOREY 1(.ENDALL and elass members
         I outweighs theId* of Defendants' practices, There were reasonably available
         alternatives to further DefendantS!legitimate business interestsotherthan the misleading
  27      and,deceptive conduct described herein.
  28

                                         .V.Q.(Opos5410FOR,piwto.E-a,
                                               (CLASS ACTION]

                                            EXHIBIT A
                                             Page 17
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 13 of 48 Page ID #:19




            "Fraudulent"Prong
      2            38.     A business act or practice is "fraudulent" underthe UCL if it is likely to
      3     deceivernembers ofthe consuming public.
                   39.     Dc..ifendarite; acts and prattites alleged.ilboVe constitute fraudulent business
      5     •aets or practices asthey have deceived Plaintiff,, and arehighly likely to deceive and have
      6     deceived menibers ofthe consumingpublic. ,PlaintifiDONELL,C0                7.1'"UNDALL
      7     relied on Defendants' fraOdulent and deceptive representationstegarding their late fees.
            These misrepreSentations played a WYStailtiai role in Plaintiffs decision to enter into an
      9     agreement with Defendants for beverage delivery, and Plaintiff would nothave purchased
  10 'their products withoutthese misrepresentationS;
  11        "Unlinvful"Prang
  12               40.     A business act or practice is "unlawftil" under the'UCL if:itviolates any
  13        other law or regulation.
                   41.     As detailed in Plaintiff's Second Cause ofAction below,the Consumer
  15        Legal Remedies Act, California Civil Code sections 175.0:- 1784( OLIZA"), prohibits.a
  16        business from engaging in sales practices *that are deceptive or misrepresentations when
  17        offering goods and serviees to the general public.
  18                     . Defendants' retention offunds from Plaintiffand others AS. a result,°flit*
  1         wrongftil activities:amounts.to conversion under OW; ociersectio:33.36.
      920          43.     Plaintiffs'allege that thepracticc ofDefendants is. an unfairbuiiness practice
  .21       under section 17.200 oftlte.130siiress and Professions,'Code, entitling.thern and others to
 22         restittition, and further that Stial Ptattite should be enjoined,
  23               44.     Such.        conduct.also constitutes:an unfair business practice under
  24 section 17200.
 .25               45.     Plaintiffs allege, on information and belief thatDefendants' unfair practices
  26. should be temporarily and permanently enjoined,
  27               46.     Plaintiffs:further allege that the actions-conducted-1v the Defendants arc, and
 '78
                                                     - 1 1 -•
                                            COMPLAINT FOR DAMAGES
                                                fCLASS ACTION]

                                                EXHIBIT A
                                                 Page 18
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 14 of 48 Page ID #:20




    1    continue to be, a delibet dte and intentional atteittpt by Defendants to "fleece the Consumer"
   2     in violation of law, and is of such a fraudulent and malicious nature as described in section
   3     3294 ofthe California Civil Code so as to entitle the Plaintiffs to punitive damages.
                47.     Besides being unlawful,Defendants' conduct alleged herein is "unfair"
   5     within the meaning ofsection 17200 inasmuch as sucliconduct offends public policy in
   6     this State; has no utility or rational.ju,stification and is stibstantially injurious to the general
   7     public.
   8            48.     Besides beingunlavvful and unfair,Defendants' conduct alleged herein is
         also "fraudulent" and/or "misleading" within the meaning of Business & Professions Cude
   10    sections 17200 inasmuch as such conduct is likely to deceive members ofthe general
   11    public.
   12           49.:    .Orr inf.ormation and belief,. Defendants have received unearned commercial
   13    benefits,,at.the expense oftheir competitors and thegeneral public;-as a.result Oftheir
   14    -employment oftmlawfitt, -and/or unfair and/or fraudulent and/or misleading business
  15     practices,including Charging.excessive:late lets without advance notice to their customers.
   16           50.     Defendants' tmlaw '01 business practiees are ongoing, and unless enjoined
  17 .under Business.& Profrssions Code.section 17203, and/or under section 17535, are likely
  .18    to continueto deceive other members of the general 'public at the expense ofDefendants'
   19    competitors. The amountsxharged by.:Defendants for late fees,are unlawful in'that the
  20     amount is an improper attempt to state liquidated damages such that the amount operates
  21     as a penalty in violation of California law.
  22            51.     Plaintiffs allege it is clear, as a matter oflaw,that.the Defendants have
  23     created amelaboratescheme to cheat consumersin violation ofCtvil code section 1749,5
  24     by theifactions. Rather than refunding the ill-gotten money to their consumers,
  25     Defendants have kept the money they gained due to their unfair actions.
  .26           52.     plaintiffs furtherallege          unict.s the court.issueS•a Temporary Restraining
 .27     Order and an Order to Show Cause-re Preliminary Injunction enjoininglhe Defendants
  28..
                                                    12 -
                                     -   ,COMPLAINT FOR DAMAGES
                                              ICI4SS ACNON1

                                              EXHIBIT A
                                               Page 19
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 15 of 48 Page ID #:21




       1   from violating section 1740.5 ofthe.California CivilCode,irreparableharrn and injury Will
           result to the Plaintiff's(and to-tbe nnsdspecting                beibre the Matter Cari,beheard.
   3               53,     In prOsecuting this action for the trifetarnentofimportani.rights.affecting
   4       the public interest, Plaintiffs also seek„ in addition to'damages, restitution and other
   5       equitable relief,:to recover attorney.fees tinder(i) section 102i:5 ofthe ,Code ofCAW-
   6. Procedure, and/or(Odle"cOmmon fundr doctrine available to prevailing:PlaintiffS who,
   7       confer a benefit on the general public.
   .8                                        SECOND:CAUSE Of ACTION
   9                                  kitinetiVe Relief AgOiiiSt All Defendants:under
                                      California Civil Code section 17$0,&seq.)
  10
  11              54.,     PlairitiffS,Nallege and incorporate bete by referenee each Ofthe foregoing

  12       paragraphs,and 'further allege asfollows.

  13               55.     Defendants are "persons":as:defined by'owl            cod,seetiOn 1.761(0,
  14               56:    'Plaintiff and:each Menibetofth tJas are"consumers" Within thenteaning

  15       ofCivil Code section rikel(d).

  16              57.      The ConsOmers Legal Rcalekii.o$ Azet applies to DcfcridantS' coridnet

  17       it extends to transactions that are intended to,Orl'OU4in the sale or lease of goods or
           services to consumers. The delivery of bottled water and other.beverages at issue herein

  1.       constitutes "servites".under the CLRA,

   029             58.     Defendants violated and continue to violate the(IAA by'engaging in the

  21       following practices presoribed)by Civil Cod section:1770(a)in.transactions with Plaintiffs

  22       and the trfOrtibPrt•Ot tC,hig-t.fl ki.h.i..cti were illOtgle410.tiftfilt.iti, AM did itesoli:in.,:payolont

 2:3       ofexcess amounts for late feesfor latesubscription payments.

  24,             50.      In violation ofCI,Vi:tCode section 1770(a)(2),Defendants tnaiti

 .25       misrepresentations,as well as omitted to provide important information lo the,public.-that

 Z6 •      were deceptive
  27              60,,.    InviOlatioti,..   JM.tCcrde. sectiOri.17.7:0(0)(1,4); efendants'rep:reSented that

  28
                                                           -
                                               COMPLAINT FOR ,DANIAO'ES
                                                   tOLASSACTIONI.

                                                   EXHIBIT A
                                                    Page 20
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 16 of 48 Page ID #:22




   I    their billing transactions with their customers involved rights, remedies or obligations
   2    which the transactions did not have Or:involve, Or Which Were próhibited'by law, as
   3    destribed .above
   4            61.          vidlation of Civil Codt soctim 1770(a)(16), Defendants represented that
   5    the subject of the transactions with their customers had.been SOPplied in aceorclance With
   6    their representations, When they were nOt,at.00re:described'.
   7            62.     Defendants have:failed to disclose material facts.to the Plaintiffs by
        continuing to charge them excesSke late fees,,and by failing to disck.se"their illegal
   9    conduct ih.t101.. crediting the late fees -they illegally Collected from. theirctittotners.
  10    Defendants had aduty to.diselose the omitted facts becausef 1)they hadextlusive
  11    knowledge of material facts not known to Class members and which could not be
  12    discerned front reVieW ofDefendants'.contratts and agreernents; 2)because they actively
  13    concealed material facts;and.:3)because they made partial representations; including:those
  14 ,discussed.above, while suppressing true material facts.. the facts that Defendants
  15    misrepresented and Concealed as alleged In the preceding. paragraphs were Material to the
  1.6   decisions PlaintiffS made -in entering contracts with the Defendants, and their failure,to
  17    complain about the excessive late fees they were charged,by Defendants,: Defendants are
  18    liable under the.CLIZA. for these material OrpissiOns:.
               61       Pursuant toCivil Code -section 1.7820), Plaintiffs:seek a:court order
  20    enjoining the abOve-described wrongful acts and practices:of:Defendants.
  21           64.      Pursuant to,Civil Code section118.2,Plaintiffs have notified DefendantS
  44.   writing by certified mail ofthe particular violations of Civil Code:section 177:0 and.the
  23.   other violations as alleged,hercin:and demanded that Defendants rectify the problems
  24    associated with the actions detailed above and give notice to all affected consumers ofits
  25    intent to so. act.

  26
  27      1


                                                         - 14 -
                                          .010pLAINt FOR DAMAGES
                                                 tASS:AcrIONI

                                             EXHIBIT A
                                              Page 21
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 17 of 48 Page ID #:23




                                           THIRD..:cAtsE OF Acnok
    9                (For oogon.OrTht              CoVenant.of•good ROA and Fait pealing
                                               AgainSt'AllPefendiOtS),
    3
    4                      ,PfantIM hereby infeqpbtateallparagraphS :ab-OV.0 a thOtigh .Ailly,set forth:

    5      herein.
                    66.    in:all contracts,including the written contracts. between the Plaintiffs and

    7      Delendant „there is an implied covenant:of'good'faith and-fitif.depling requiring the

    8      parties.to deal fairly with eaCh.Other in all resp'etts intorinection With the contracts and not

    9      to take anractiOri whieb deprives tfic other ofThe. benalts,ofthe contracts       any ;extent.

   10               0/,    Tn each ofthe ctintractslbetween Plaintiffs:and Defendants,the covenants of

   11      good faith and fair dealing include obligations on the part of Defendants to,charge:and

   12      collect only fair and equitable late fees, and not more. Defendants breached the covenants

  13.      .ofgood faith and fair dealing in eaelli ofthe_contracts by charging Jexcessive late fees

  14       without notiee.ttXtheinconsuiterS.

   1 5,             68..   As a direct and proximate result ofDefendants' breaChes ofthe implied...4.

  10       COVenant. Ofgood faith and folt dealing; Plaintiffs.haVelpeondamagect in amounts to be

  17       proven at trial,. and.continueito be damaged.

  18                                      FOURTH CAUSE             ACTIO.N'

  19                        (for Mono',Had           Iltteived.Agaiiisii All bet,thdaiits)

  20.1              69.    Plaintiffs incorporate all paragraphs above as though fully set forth herein
                    10.    Plaintiffs paid to Defendants,and Defendants retained, monies which it
           would be inequitable for Defendants to -continue to retain:

  2;3: •            71.    The payment by.Plaintiffs Of excess monies described above .was.done as •:1

 • 24      result

 251                       (a).    Mistake offact and/Orignorance of.lam,and/or.
                           ,(b)    Reliance on.negligentinisrepresegatiOnslhat4edi..4.0ke$Sif.e:and

 .27                              were             sifth          veite,466:.
                                                                          _
 • 28
                                                     - 15 -
                                            COMPLAINt FOR bAIVIA•OES
                                                tCLAg$ AC171014)


                                                EXHIBIT A
                                                 Page 22
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 18 of 48 Page ID #:24




   1           72.      The payments of these excess monies created an indebtedness on the part of
   2    Defendants to Plaintiffs and the other Class members.
   3           73.      As'aresult ofDefendants' unjust retention and collection of        excess
   4    monies discussed above, Defendants are indebted to Plaintiffs and each Member of the
   5    Plaintiff Class in a sum certain, the amount of which can be proven'at trial by reference to
   6    Defendants' own records. It would be inequitable for Defendants to retain said sums, and
   7    Plaintiffs and the members ofthe _Plaintiff Class are entitled to recover said .sums as money
   8    had and received by Defendants;from Plaintiffs and the members ofthe Plaintiff Class as
   9    damages.
  10                                     FIFTH CAUSE OF ACTION
  11                          (For Unjust Enrichment Against All Defendants)
  12           74.      Plaintiffs incorporate all paragraphs above as though fully set forth herein.
  13           75.      Defendants have been unjustly enriched by failing to appropriately credit
  14    Plaintiffs and members ofthc Plaintiff. Class for the excessive and unwarranted late fees it
  1•5   charged them without notice.
  16           76.      The unlawful retention ofmonies pursuant to Defendants' misconduct
  17    warrants the imposition of a constructive trust to be maintained for the benefit of Plaintiffs
  18    and the members ofthe Plaintiff Class.
  19                                    SIXTH CAUSE OF ACTION
  20                 (For Imposition of Unlawful Penalties in Violation of California
                             Civil Code section 1671 Against All Defendants)
  21
  22           77.      Plaintiffs incorporate all paragraphs above as though fully set forth herein.

  23          78.       Defendants' late fee polity and practices, as set forth herein, violate Civil
  24    Code section 1671 in that they are unreasonableunder the circumstances existing at the
  25    time the contracts'were made. In particular, the following policies and actions violate Civil
  26    Code section 1671:
  97                   '(a)    Defendants' contract constitutes a contract of adhesion that does not

  28
                                                  - 16 -
                                         COMPLAINT FOR DAMAGES
                                             [CLASS ACTI(N]

                                             EXHIBIT A
                                              Page 23
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 19 of 48 Page ID #:25




        I    afford customers any control over its terms, including theterms settingforthDefendante
       2     late fee policy;
                           (b)      The contraet's provisions pertaining to theirriposition of   fees for
      .4     untimely payment is unreasonably vague and anibjguotts inthatit dOes not provide
       5     customers with an -indication ofthe amount They will be chargedin the event they make
       6     untimely payments; and
                           (c)      Defendants' late fee policy and practice cause-cuatorners tO incur
       8     excessive penalties that bear no relation to the damages Defendants actually incur as a
       9     result ofthe untimely payments.
      10            79.     As aelireet result ofDefendants late* policy and practice,Plaintiffs were
      11     forced to'incur excessive and.unreasonable penalties. Plaintiffs suffered injury in faCt
      12     the form of lost money and/or property as a result ofpaying the excessive and
      13     unreasonable late:fees billed and automatically charged by Defendants.-
     14                                   SEVENTR:CAUSE OF ACTION
     15•                             (For Nogligence Against All•Defentikots)
     16             at),   Plaintiffs reallegeand incorporate hereby reference each ofthe foregoing
     17      paragraphs, and further allege as follows.
      18           • 81,   Defendants, and eaCh ofthern,:oWe        du to Plaintiffs and:4110Se they seek
      19     to represent, to act with:reasonable care,
     20             8.2.   'Defendants'breached their duty of care by negligently harming Plaintiffs in
     21      charging Them ekcetaiVe late,fees Without advance notice to the customer,
                   83      As,a result ofDefetidante breach,'Plaintiffs.andthose they seek tate.present,
     23      suffered harm and it        in an amount according.to prOof.attrial,
     24                                        PRAYER FOR RELIEF
     25'            1.     Plaintiff; DONELL COREY KENDA.LL individually and on behalf of all
     26      others sirnilaily:sitUated, prays for relief and judgment against.Defendants as follows:
 •                         .(a):    An order certifying the Class and .designating DONELL COREY
     272 .

                                             IQDMPLAINIT:FOR.I.OAKAGE:$:
                                                           ACTION'

                                                 EXHIBIT A
                                                  Page 24
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 20 of 48 Page ID #:26




    I          KENDALL as Class Representative and his counsel as Class Counsel;
   2                (b)      Awarding Plaintiffand the proposed Class members damages
   3           according to proof;
   4                 (c)     Awarding restitution ,and disgorgement of all profits and unjust
   5           enrichment that Defendants obtainedfrom Plaintiff and the Class members as a result
   6           oftheir unlawful, unfair and fraudulent business practices described herein;
   7                (d)      Awarding declaratory and injunctive relief as permitting by law or
   8           equity to individual non-corporate Plaintiffs, including enjoining Defendants from
   9           continuing the unlawftil practices set forth herein, and directing Defendants to
  10           identify, with Court supervision, victims oftheir misconduct and pay them all money
  11           they are required to pay;
  12                 (e)     Awarding attorneys' fees and costs; and
  1.3               (f)     Providing such further relief as may bejust and proper.
  14

         Dated: September 21, 2020                 BEVElk.LY .1-IILLS TRIAL LAWYER% P.C.
  16

  17                                              is!Aar Mouzari
                                                   Azar Mouzari
  18                                              Attorneys for Plaintiff
  1.9

  20     Dated: September 21, 2020                 LAW OFFICE OF ALEXIS DTIVRE
  21

  22                                               AlAlexis 4ivre.
                                                   Alexis Djivre
  23                                             ' Attorneys for Plaintiff
  24

  25 .

  26

  27

  28
                                                 18 .•  •
                                      .COMPLAINT FOR DAMAGES.
                                           [CLASS ACTION.]

                                           EXHIBIT A
                                            Page 25
Case 2:20-cv-10511
     •   A-- •
            .
                   Document 1-1 Filed 11/17/20 Page 21 of 48 Page ID #:27
             1. .4 its.
                          •
                              II    •
                                   MO




                                        EXHIBIT A
                                         Page 26
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 22 of 48 Page ID #:28




                                 EXHIBIT A
                                  Page 27
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 23 of 48 Page ID #:29



          recipients to receive text messages,however, messaging and data :ales may Apply. CUSTOMERIS -RESPONSIBLE FOR ALL CHARGES AND
         FEES ASSOCIATED WITHTEXT MESSAGING IMPOSED.BY THEIR WIRELESS SERVICE PROVIDER.Customer wiii receive epprodritately 5
          Messages per delivery. CultiOntor elect to hederently.,dofend,and hold harrnteastoompanyrits Wows,dreams,employees,agents, actinsofs and
          suppliers from and against all tosses,expanses,riameget and casts Many kind (inetutfing reasonable attorneys, fees), retuning from any adMity
         (dated to Customer's use orthe Mobile Messaging &Otte,at from Customer providing Company with a mobil number thatlanai Ctisasheles-Own
         mobile.1watt:1e. Customer agrees that Consisny wilt not be fable for tailed. delayed,or misdirected delivery at any irdonnadart sentavouch the
          Mobile Messaging Service; any errata m such informatiorx!any acgon-Custonter may or may not take in reliance on-the information or Mobile
          Messaging SerlAce; or any cisolosure otinforrnation to third partiestesulting from.Customer's use altos biebae Messaging Service.
          11. ELECTRONIC op..LINO AND NOTIFICATIONS:Customer agrees Met-Company may provide Cuttorner with inaternation regarding this
          Agreement by posting the information In Customer's account on the ReadyRefresh webske and that dokvsosatisfies any obligation claims/1y foot
          have to proulde theInformation -in writing. Customer may have the right to wIthdraw consent and, when.rataiMedby,law, Company vial-provide
          Customer with paper copies upon request. To receive,*beast% and retain the nolleat, Ctlatemat mutt have Internetexcess undo computer or deske
          v.ith- a compafille browser:.software gettable ot viewing PDF itest'and the abflity to print or         store POP Elea: Customer=Minna that
          CustomerIsab:e to receive, access,and retain Information on the Websire. Customer May whhdraw'consent or update'conteet inforthation by tattsry
          Ready Refresh.
          12, MISCELLANEOUS:Cintornar may not direogy Or indiraritly transferany of Its nglits underihra Agnsement and IMF not allow any third 06416.60m
          pnaseeston of the EtiolOrtaelli Of Bottles wtlbthal COmpanys prior written consent. Thaterms of this-Agreement may be WeNed or amended only In
          writing signed by Company and CUstorner. Failure or delay in.esertising any right:WI notconstitute a wahert COMM&grants CompanyauthorflyTo-
          uonductcsedit Inyostigehons end Companst retains the tight to tairtinab)Mitegraernental anytime bated.onstuah Intornutfien.
          13. DISCLAIMER OF WARRANTY:-COMPANY DOES NOT.MANUFACTURE THE EQUIPMENT PROVIDED TO CUSTOMER,IF ANY,AND,
          UNLESS OTHERWISE SPECIFICALLY SET FORTHIN WRITING BY COMPANY.HAS NOT MADE MD DOES NOT MAKE ANY.
          pEppEsgwArpop OR W.91,RRANTY OF ANy IWO,.EXPRESS OR IMPLIED, WITH RESPECT TO THE EQUIPMENT,ITS SUITABILITY OR
          FITNESS FOR ANY PURPOSE OR MERCHANTABRITY.,CUSTOMER ACCEPTS THE EQUIPMENT AS IS NO DEFECT IN OR UNFITNESS OF
          THE EQUIPMENT:NO LOSS ON DAMAGE AND NO OTHER CONDMON WHATSOEVER WILL RELIEVE OR SUSPEND CUSTOMER'S
          OBLIGATIONS, WHICH„ARE ABSOLUTE AND UNCONDMONAL. TO 111E FULL EXTENT PERMITTED BY'LAW,COMPANY WILLINCUR NO
          LiAelLnY WHATSOEVER'to CUSTOMER ARISING OUT OF OR IN CONNECTION wo4.ANrOEFECT IN OR CONDITION OF THE
          EQUIPMENT-OR ITS USE.,OPERATION OR".FUNCTION.
          Nestle 12yaters North Arearica SMSTerrus and Condition




                                                    I.
       lninydoOorf fdant woe ee,effe,ttualbnytererey.,(IOW ontOtnp4,4fdi arttf, OW,prompatL gala-deny Odknoy.neodonny opnuo(OW thatedogniataat:tannof be combined WWIOw nOals,
       ia*a Caolunwna kiA10.410+0tof ton*IPM4ri adifrifff Wades inta nnu ant/ tanfOn•oloann brew*rreort leteete &A of Ondi ant f•Oanno'anal radio*,lates depeetis:-sed erre)
       nanand n'agny fliOnit ao4 a.14 ran tar oonfondaktadvdry toniOndanarrauno• or taeb Oral Onavary. Madan= nozoontLinda as$0.4acannariaoll cometbe mdinfroollot imiti.Disiorror,fivvo
      040014105 n*.ipiall 4,4120,00 b eQat,145r(eoll sdov9tfr tantaJ$swtaswteivrmOo4dnaO theettehRestejftincesh.tk Nest401.ittie pee kt.o.-,a nolorta nemuni
      .dtt•er"el enae *wan* bans0.0011ksetrernihaP,Rtiss$•.-014“LrewOites           . II?tt foht•I clialatinter•(1O1OfnantiNtanithONfaTOITOVID DUOiIISt1:010SOMSONtild0Met OP*i1j)
       MOMbw tiebiey atsemen bowie.MAI Wet vialtriAA you rotelva Ite• aanof•Asperisof                   As*** rade.,                  moths..saw Mich MAW                thotinti
       Ainfital tikist Ito. neepeneershowe le net eiretahle neitieeleeereeeeieeeternter eeeneenet,LOOT:Oon lUot oustuseitri. mOntflo,occas ,0)".4and/Of bOakt0001,....646,11
       trot.eec         se,tyklites oplay.Pons and olcino anddenfid anatron fa spslips.sex         at rnuvera.es-oem.rot*ec400rta.coole               eama numMm,lcstsn,
      SOOtTiap I Privacy Policy tailitax I Ad Opiionts ilerrne et Use ITern5 & Conditions I.FAOs I SairititAtorage1•Cariters
                                                    ;




                                                                                 EXHIBIT A
                                                                                  Page 28
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 24 of 48 Page ID #:30




                                 EXHIBIT A
                                  Page 29
      Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 25 of 48 Page ID #:31
7/1612026                                                  . Conlilicans ReadyRefiesii Water
                                                   Ihrfris 8                                   Eevwzge at:h./cry




    figna/ Terms & Conditions I ReadyRefresh Water & Beverage Delivery




    Terms and Conditions
        > agreement
        > ne,Lery

        > Emit:4mm
       ) Use agtguipment and bottles

        > Terra

            Eflata

            gbarg.e22*-5.1=tialgill .100...11grAftitS and ra1und2

        > 9isk of loss
        > Default by oustomer;_ompoy's remedies
        > lykableshcine delivery service
        > Eltictronic billing and notifidationa
        >- Miscelinnentis
        > Disclaimer of Warmly

        > Ditaute Resolution
        > Limitation of liability



    Agreement
  • This Agreement governs your purchases of bottled water and other beverages and related.
    products ("Products") and Equipment (as defined below) from Nestle: Waters North America Inc.
   ("Company"). The information you provide will be treated in accordance with our Privacy Policy,
    available here. If you do not provide Company all of the requested information, we may not be able
    to provide you with the requested goods or services.
    THIS AGREEMENT CONTAINS A PROVISION THAT •GENERALLY REQUIRES THE USE OF
    ARBITRATION ON AN INDIVIDUAL BASIS TO RESOLVE DISPUTES, RATHER THAN JURY
    TRIALS OR CLASS ACTIONS, AND ALSO LIMITS TVIE-REMEDItS AVAILAI3LE.IN THE EVENT
    OF A DISPUTE. SEE THE DISPUTE. RESOLUTION SECTION 'BELOW FOR , MORE
    INFORMATION.
                                                                                                                    back to lop -•


https.://www.readyrefres0.c.ortieiVierms?gelid=CMCcip,i9k)18RCMtsRIVZMUlioV06ZriiNj9501,1c8tbyNLitelKed11014GICGtjX0t#!UJONIALinviMl... 1/8
                                                 . •

                                                                EXHIBIT A
                                                                 Page 30
       Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 26 of 48 Page ID #:32
7/180/2026                                     Terms. Cordittors iR   dyIefleth Wafer $

    Delivery
    Customer will purchase Products from Company as ordered by Customer from time 'te time.
    Company reserves the right to subject all orders to a minimum delivery requirement as determined
    by Company from time to time per delivery, exclusive Of any'taxes,'fees or Surcharges. All erdert
    are subject to credit approval. Service may not be available in all areas.
                                                                                                             back tg top ^
    Equipment
    If Custemer requests, Cempany will lease to Customer, and Customer Will pay Company lease
    payments for, the de/piers, filtration systems cridior equiPrnent at agreed between Company and:
    Customer ("Equipment"). Customer•acknowledges that this is a true lease. If Customer purchoSes,
    Equipment from Company. Customer will be responsible for all repair-or replacement costs unless
    otherwise specified in Company's warranty, if any. AceuPure plans include standard installation of
    up to one hour's labor and 25 feet of standard installation equipment, Customer is responsible for
    all additional labor and .materials cott.S. Installation will begin at the point Customer designates,
    Company's responsibility and equipment apply only from that point to,theAccOPUre delivery point,
    which will be designated by CUstomer. Customer Will provide any permission .necessary for
    alteration of the premises such as cutting Or drilling.
                                                                                                             back to Am
    Use of equipment anabottles
    Company will frittall the Equipment, at Cuttorners address provided by Customer to Company. If
    Customers negligence, abuse or Misuse causes derneae requiting repair or replaternent,
    Customer will pay Company all such cests on demand. The 'Equipment and multi-gallOn..bettleS
   ("Bottles") are, and will at all limes .be, Company's sole and exclusive property, and Customer will
     have no right, title or interest except as Provided in this Agreement: Customer can purchase the
    Equipment only if Customer and Company agree. Customer will use the Equipment and all Bottles
    Only for Company's Products ,and will not reuse Or refill Bottles for any pur*te whatsoever.
    Customer Will at all times operate. and !maintain the Equipment and Bottles in a.safe, Sanitary and
    proper manner in accordance with Company's instructions and clean and Maintain the Equipment
    periodically and at least price every three months: Ctietorner:(i) will not remove the. Equipment from
    Customer's location without Company's prior written content,(ii), will not alter the Equipment in any
    rnariti6r, (iii) will permit only Company to repair the Equipment (iv) Will'notify Company immediately
    if the Equipment or any Bottles are stolen, lost,.damaged or .destroyed, and .(v) will tkeep the
   Equipment and Bottles free and clear of, and *pit:0101y notify the Company of, any levies,liens and
   encumbrances Company may enter Custerner% premises at reasonable if' fties to inspect. and
    repair the Equipment anclio deliver er pick-up Bottles..
                                                                                                               bask ta.top
    Term
    The -Initial Term of this Agreement will Start on the earlier of the date that the :
                                                                                       Equipment, -if any,is
    installed by Company;-or,,for Customers who purchase Products only, on the first,date that such
    Products are .delivered to Customer; or on the date when Customer authorizes payment for
    Products,and Will:continue for the. Period set forth on the order form: If no delta is set forth- on the.
   sorder form then the Initial Term shall be for one, month from 'the -date of first delivery. 'Upon
    expiration of the Initial Term,this Agreement will Continue in-effect on a Month- to.month .basis until;
Intps1/Www.readyrafraih..iiomlortittrnW08&Cf0KCQfritikylirtdMAFZIOOMUI*N662rnNj950Jc8ibyKqelKedINH4GICGOOlihUJONyhEijawitviL. :2/8


                                                          EXHIBIT A
                                                           Page 31
      Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 27 of 48 Page ID #:33
7/18/2020                                       Terms   Condistcris ReadyRefresh Water   Beverage Delivery

    terminated by'either Company or Customer on 36 days' notice. Notwithstanding the foregoing, the
    Initial Term for AccuPure Customers is one year from the date of installation. A Customer who
    terminates this Agreement before the end of the Initial Term may be subject to a one time early
    termination charge to compensate Company for, as applicable, the value of equipment and/or free
    Products or services provided to Customer and administrative, installation, labor and other costs of
    Customer's account; .tis follows: (a) Delivety Customers:. upto $25; and (b) AccuPure Customers:
    up to $150; ALL CUSTOMERS: Upon expiration or termination of this Agreement, Customer will
    permit Company to retrieve the Equipment and/or Bottles, which will be in the same condition as
    received by Customer, reasonable wear and tear excepted. If Customer fails to return any
    Equipment or Bottles, Customer will pay Company thefull replacement value.
                                                                                            back to top -
    Prices
   (a) DELIVERY CUSTOMERS: Equipment rental fees and prices for bottled water and other
    beverages and related products will not be increased during the first two months or during the
    Initial Term of this Agreement, whichever is shorter. Any price increase during the balance of the
    Initial Term will not exceed Company's then current regular non-introductory prices. (b)
    ACCUPURE CUSTOMERS: Leased AccuPure Equipment rental fees will not be increased during
   the first six months of the Initial Term of this Agreement. Any rental fee increase during the balance
   of the Initial Term will not exceed $5 per month..(c) ALL CUSTOMERS: Prices for Products and
    rental fees are subject to change. Prices of commodities such as coffee, cocoa, sugar, paper and
    related products will be reviewed on a regular basis and are subject to increase at any time. ,
                                                                                                                    back to too
    Charges; surcharges,fees, deposits and refunds
    CUSTOMER WILL PAY ALL CHARGES FOR PRODUCTS, EQUIPMENT, AND ALL APPLICABLE
    SURCHARGES, TAXES AND FEES, INCLUDING, WITHOUT LIMITATION, (A) ALL BOTTLE
    DEPOSITS UP TO $10 PER BOTTLE AND/OR ACCOUNT DEPOSITS UP TO $100; (B) ANY
    APPLICABLE DELIVERY FEES OF UP TO $20 PER DELIVERY;(C) A FEE OF UP TO $5 FOR
    EACH PAPER INVOICE IN LIEU OF, OR IN ADDITION TO, AN ELECTRONIC INVOICE;(D) A
    FEE OF UP TO $8.99 PAYABLE IN THE EVENT CUSTOMER CANCELS A SCHEDULED
    DELIVERY ON LESS THAN 24 HOURS' PRIOR NOTICE;(E) A FEE OF UP TO $50 FOR THE
    RECONDITIONING OF EACH COOLER LEASED BY CUSTOMER AND PAYABLE UPON THE
    CANCELLATION OF SERVICE; (F) IN THE EVENT CUSTOMER IS IN DEFAULT ON THE
    PAYMENT OF ANY INVOICE FOR A PERIOD EXCEEDING 150 DAYS, A REINSTATEMENT FEE
    OF UP TO THE SUM OF (I) THE OUTSTANDING AMOUNT PLUS (II) 25% OF SUCH
    OUTSTANDING AMOUNT; AND (G) ALL APPLICABLE STATE BOTTLE DEPOSITS AND
    REDEMPTION VALUE ON ANY FREE AND PURCHASED PRODUCTS UPON CUSTOMER'S
    RECEIPT OF COMPANY'S INVOICE.
    Customer acknowledges arid agr'eS" that piomptly after the delivery Of any Products and
    Equipment, Company may invoice customer for all delivered Products and-Equipment as well as
    any applicable surcharges, taxes and fees. Companymay change its administrative, surcharges or
    other charges or deposit fees at any time with prior notice to Customerf1ffc41Wer doesmot,pay.,
    anyttlittfrbe-Tiilliin'thirtyq30y,dayKrtttu_elet
                                                   -Wi dalliTtustor   ill/W0,cirivaiyat    einot;te
                      :
                      r1
                       1 4141
                            . epeia:fe:
                            :         6764::'
    Iiiinlarge,vvill,be,equattOWerffailini.tm fatcr.Customer will make all payments duo without set


htipt://vvviev.readyrefresh.comlen/temis?gclid=q0KCC4w9b 4BRCIMAFtleADMUlyaVp6ZmI4J95gNicalby,NLqpIKedINH4GICMWONIUJONyhEl_pw1101... 3/8


                                                            EXHIBIT A
                                                             Page 32
      Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 28 of 48 Page ID #:34
7l16r2020                                     1-6m1E, Cuotith I RadyRetresi) Water& Bev/II-age Delivery

    off, counterclaim or defense. PaYment of invoice by CuStoMer is an acknowledgment of
    acceptance and delivery. At Company's sole discretion, applicable refunds, if any, may be credited
    back to the credit card used for payment.
    For recurring Deliveries with automatic payment, Company will charge Customer's authorized
    payment method per the billing per iud descilbed when Customer authorized automatic payment:
    Customer can update the payment method by visiting the ReadyRefresh webtite. If Customer's
    payment method expires and Customer does not update or change the payment method,
    Customer shall remain responsible for any uncollected amount,
                                                                                          pack to too A
    Risk of loss
    Customer assumes risk of loss or damage to the Equipment and Bottles in Customers possession
    and is responsible for all liability resulting from their use and operation. Customer will pay
    Company upon demand costs to repair or replace any lost, 'stolen, damaged or destroyed
    Equipment and/or Bottles, as determined by Company. Customer will, to The full extent permitted
    by law, indemnify, defend and hold harmless Company, its parent, affiliates, officers, directors,
    employees and agents from any loss, damage, liability, eost, fine or expense, including without
    limitation, reasonable attorneys' fees, incurred in connection with this Agreement. This provision
    will survive termination or expiration of this Agreement.
                                                                                                                har8121332
    Default by customer; company's remedies
    Customer will be in default if Customer .(a) fails to pay any aMetint.When clue;.(b)fails to perform
    or violates any other term or condition and "fails to 'eUre the same Within ten (IO) daYS''after the '
    occurrence; or (c) abandons or abuses the Equipment or any .Bottles. Veen default, Cempany will
    have the right to exercise any or all of the following cumulative remedies and any other right or
    remedies it may have at law or in equity: (i) terminate.this Agreement without relieving Customer of
    its accrued and continuing obligations; (4) declare immediately due and payable (es liquidated
    damages and not as penalty) all: outstanding charges pies the balance of the EtitilPMent rental to
    the end .of the term; (iii) subject. Customer to a reinstatement fee as described in the section
    entitled 'Charges; surcharges, fees, deposits and refunds:" and/or (iv) repossess the Equipment
    and Bottles; and .Customer hereby waives notice, legal process, or liability for trespass or other
    damage by Company or its third-party representatives, or, Company they declare It et total logs,
    and Customer will pay Company its replacement value. Customer waives any requirement that
    Company post a bond,or other undertaking in a repossession .proceeding. Customer will pay or
   'reimburse all ef Company's coats, including reasonable collection .and/or attorneys' fees, as a
    result of Customers default or the exercise of Cempany!s,remedies.
                                                                                                                bEatol.512
    Mobile phone delivery service
    COmpany provides a mobile messaging service Mobile Messaging .Servicelle,its Customers:
    The Mobile Messaging 'Service is Utilized to provide information to.;Customers via their mobile
    phones about Upcoming delivery of their Purchases.. Text messages Or phone calls may be.made ,
    Using an auto dialer or prerecorded VCACCIL. If Customer'wishes to receive the Mobile Messaging
    Service, Customer agrees to provide Company.with.a valid Mobile 'number and to notify Company
    immediately of any chatigeS to Ctistemer's mobile riernber usterner agrees, that Company may
    male ,phone coils .or. send text messages through Customers wiretaps eroVidei' to the noriter
litips://imwwreadyteltesh.com*Vterrns?g*4.10KOM/21) 41pRCMARIODM449V1§2011.95gt4jOitiyNlqtaiKedINH4G:100(QhhiPatlytitkfiwItig., 418



                                                         EXHIBIT A
                                                          Page 33
F.          Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 29 of 48 Page ID #:35
     7/18i2028                                       1Prni$   C..onay..114, i,   freh WMI.I.t   Se-v04-ii Dtikry

        Customer. provides. Company does not charge recipients to receive text Mestages, hOwevor,
         messaging and data rates may apply. CUSTOMER IS RESPONSIBLE FOR ALL CHARGES AND
         FEES ASSOCIATED WITH TEXT MESSAGING IMPOSED BY THEIR WIRELESS SERVICE
        PROVIDER. Customer will receive approximately 5 messages per delivery. Customer agrees to
        indemnify, defend, and hold harmless Company, its officers, direetors, employees„ agents,
        licensors and suppliers from and against all losses, expenses, damages and costs of any kind
        (including reasonable attorneys. fees), resulting from any activity related to Customer's use of the
         Mobile Messaging Service, or from Customer providing Company with a mobile.number that it. not
         Customer's own 'mobile number. Customer agrees that Company will not be liable for failed,
         dcloycd, or misdirected delivery of any information sent through the Mobile Messaging Service;
         any errors in such information; any action, 'Customer may or may not take in reliance On the
         information Or Mobile Messaging Service; or any distiesure of information to third parties resulting
        from Customer's use of the Mobile Messaging Service. Company's Privacy Policyis available on
         the ReadyRefreatiwebsite.
                                                                                                                         baoklotcs."
         Electronic billing and notifications
         Customer agrees that Company may provide Customer with information regarding this Agreement
         by posting the information in Customer's account on the ReadyRefreshwebeite and that doing so
         satisfies any obligation Company may have to provide the information in writing. Customer may
         have the right to withdraw consent and; when required by la* Company will provide Customer
        -with paper copies upon request. To receive, access, and retain the notices, Customer mUst have
         Internet access and a computer or device with a compatible browser; software capable Ofviewing
         PDF files; and the ability to, print or download and store PDF files. Customer confirms that'
         Customer is able to receive, access, and retain information Oh the wobsite. Customer may
         withdraw consent or update contact information by calling ReadyRefresh.
                                                                                           • back tolci2
         Miscellaneous
         Customer may not directly or indirectly transfer any of its rights under this Agreement and will net
         allow any third party to take possession of the Equipment or .Bottles without Company's prior
         written consent. NWNA reserves the right to change any of the terms of this Agreement at anytime
         for any reason. NWNA .will notify Customer of such changes by posting an Updated Agreement
         here or by asking Customer to read and accept a new version. Customer's continued purchase or
         receipt of Products after an updated Agreement is posted constitUtes Acceptance of the Modified
         Agreement. Customer cannot modify this Agreement unless NWNA agrees to the change in
         writing. Failure or delay in. exercising any right will not constitUto a Waiver. Cuttorriar grants
         Company authority to conduct credit investigations and Company retains the right to terminate this
         Agreement at any time based on such information, This Agreement, together with any additional
         terms, rules, the Company's Privacy Policy, andany other regulations, procedures and policies,
         which Company fefers to and Which aro• hereby incorporated by refereried; 'contain the entire
         understanding and agreement between Customer and Company concerning this Agreement; and
         transactions involving Products, Bottles, and Equipment and supersedes any and all prier
         understandings. To the extent that there is a *conflict between this.Agreement and any additional.
         terms for Products, Bottles, or Equipment, the .additional terms shell govern, If any provision of this
         Agreement is held to be illegal, invalid or unenforceable, this shall not affect:any other provisions

     htto:I/www:rearlyteiresty.com/enherrns?gclkizgCJOKQOJW4k)SFACMARNAD1NlyciV88ZroNj9SgWjcalbyNigelKedINK4Gt:PeKt8ihilIONyhti_jmilM1.— 5/8.


                                                                   EXHIBIT A
                                                                    Page 34
      Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 30 of 48 Page ID #:36
7/16/202.0                                    '14?tils   CortImIns 1 cii,iluykOest) Watcols.tic...eragt.Olvr

    and the Agreement shall be doomed amended to the extent necessary to make it legal, valid and
    enforceable. Any provision that must survive In order to allow us to enforce its meaning shall
    survive the termination of this Agreement.
                                                                                       bacic ic toc A
    Disclaimer of Warranty
    COMPANY DOES NOT MANUFACTURE THE EQUIPMENT PROVIDED TO CUSTOMER, IF
    ANY, AND, NOTWITHSTANDING ANYTHING TO THE CONTRARY, HAS NOT MADE AND DOES
    NOT MAKE ANY REPRESENTATION OR WARRANTY OF ANY KIND,'EXPRESS OR IMPLIED,
    WITH RESPECT TO THE EQUIPMENT, ITS SUITABILITY OR FITNESS FOR ,ANY PURPOSE
    OR MERCHANTABILITY, CUSTOMER ACCEPTS THE EQUIPMENT "AS IS.' NO DEFECT IN OR
    UNFITNESS OF THE EQUIPMENT, NO LOSS OR DAMAGE AND NO OTHER CONDITION
    WHATSOEVER WILL RELIEVE OR SUSPEND CUSTOMER'S OBLIGATIONS, WHICH ARE
    ABSOLUTE AND UNCONDITIONAL TO THE FULL EXTENT PERMITTED BY LAW, COMPANY
    WILL INCUR NO LIABILITY WHATSOEVER TO CUSTOMER ARISING OUT OF OR IN
    CONNECTION WITH ANY DEFECT IN OR CONDITION OF THE EQUIPMENT OR ITS USE,
    OPERATION OR FUNCTION.
    Some jurisdictions do not allow exclusion of implied warranties, so the above exclusions may not
    apply to Customer.
                                                                                                                 back to tog A
    Dispute Resolution
    TO THE FULLEST EXTENT PERMITTED BY LAW; CUSTOMER AND COMPANY AGREE TO
    SUBMIT EXCLUSIVELY ANY CLAIM, CONTROVERSY OR DISPUTE ARISING OUT OF OR
    RELATING TO PRODUCTS, EQUIPMENT, BOTTLES, THIS AGREEMENT OR ANY'OTHER
    POLICIES OR OTHER TERMS INCORPORATED THEREIN (INCLUDING THE BREACH,
    TERMINATION, ENFORCEMENT, INTERPRETATION, ENFORCEABILITY, VALIDITY, OR
    RIGHTS UNDER ANY OF ANY OF THE FOREGOING) (EACH, A 'DISPUTE") FOR
    RESOLUTION BY CONFIDENTIAL, INDIVIDUAL, BINDING ARBITRATION, EXCEPT THAT
    CUSTOMER MAY ASSERT CLAIMS IN SMALL CLAIMS COURT IF CUSTOMER'S CLAIMS
    QUALIFY.
    THE PARTIES AGREE THAT THE ARBITRATOR, AND NOT ANY FEDERAL, STATE,
    PROVINCIAL OR LOCAL COURT OR AGENCY, SHALL HAVE EXCLUSIVE AUTHORITY TO
    RESOLVE ANY DISPUTES RELATING TO THE INTERPRETATION, APPLICABILITY,
    ENFORCEABILI I Y OR FORMATION OF THIS AGREEMENT TO ARBITRATE;INCLUDING ANY
    CLAIM THAT ALL OR ANY PART OF TI IIS AGREEMENT TO ARBITRATE IS VOID OR
    VOIDABLE THE ARBITRATOR SHALL ALSO BE RESPONSIBLE FOR DE i RMINING ALL
    THRESHOLD ARBITRABILITY ISSUES, INCLUDING ISSUES RELATING TO WHETHER:THE
    TERMS ARE UNCONSCIONABLE OR ILLUSORY AND ANY .DEFENSE TO ARBITRATION,
    INCLUDING WAIVER,DELAY, LACHES OR ESTOPPEL.
    TO THE FULLEST EXTENT PERMITTED BY LAW:(I) CUSTOMER EXPRESSLY 'liVAIVES ANY
    RIGHT CUSTOMER MAY HAVE TO ARBITRATE A DISPUTE AS A CLASS ACTION; AND (II)
    CUSTOMER ALSO EXPRESSLY WAIVES CUSTOMER'S RIGHT TO A JURY TRIAL
    THERE IS NO JUDGE OR JURY IN ARBITRATION, AND COURT .REVIEW OF AN
    ARBITRATION AWARD IS LIMITED, HOWEVER, AN ARBITRATOR .CAN AWARD ON AN
    INDIVIDUAL BASIS THE SAME DAMAGES AND RELIEF AS A COURT (INCLUDING:
    INJUNCTIVE AND DECLARATORY RELIEF OR STATUTORY DAMAGES), AND MUST FOLLOW
    THE TERMS OF THIS AGREEMENT AS A COURT WOULD.
httpstilwiMw.readyrefresh.conVeniterms?gclid=CIDKOOjw9b 48FICMARisADMillyoVaUrnNj95gNicatbyNLOIKedINH4GfCGqiXatihtildNyhajw1M1 . 6/8


                                                            EXHIBIT A
                                                             Page 35
      Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 31 of 48 Page ID #:37
1)16/2026                                         lerfos, Coriditiori6 ReacyReitesrf:Wet 6' F.,
                                                                                             :everage Delivery

    THE ARBITRATION WILL BE HELD IN CONNECTICUT. IF CUSTOMER INFORMS COMPANY
    THAT THIS LOCATION IS NOT CONVENIENT FOR CUSTOMER, COMPANY WILL WORK WITH
    CUSTOMER TO DETERMINE A MUTUALLY CONVENIENT LOCATION. ANY DISAGREEMENTS
    REGARDING THE FORUM FOR ARBITRATION WILL BE SETTLED BY THE ARBITRATOR..
    DISPUTES WILL BE ARBITRATED ON AN INDIVIDUAL BASIS AND NOT AS A CLASS ACTION.
    IN THE EVENT THAT ARBITRATION IS NOT PERMITTED BY APPLICABLE LAW:. (I) THE
    PARTIES EXPRESSLY AGREE THAT ANY DISPUTE WILL BE BROUGHT AND HEARD SOLELY
    AND EXCLUSIVELY IN THE FEDERAL OR STATE COURTS OF COMPETENT JURISDICTION
    LOCATED IN CONNECTICUT. THE PARTIES WAIVE ANY PLEA OR DEFENSE THAT SUCH
    COURTS ARE NOT THE APPROPRIATE VENUE OR THAT THEY ARE NOT SUBJECT TO
    PERSONAL JURISDICTION OF SUCH COURTS.
    THE ARBITRATION WILL BE ADMINISTERED BY JAMS. CUSTOMER MAY OBTAIN A COPY
    OF THE RULES or JAMS BY CONTACTING THE ORGANIZATION. EACH .PARTY SHALL
    AGREE ON ONE ARBITRATOR TO CONDUCT THE ARBITRATION. IN THE EVENT THE
    PARTIES CANNOT AGREE ON AN ARBITRATOR, THE ARBITRATOR WILL BE SELECTED IN
    ACCORDANCE WITH THE JAMS RULES.
    IF CUSTOMER INITIATES ARBITRATION, CUSTOMER'S ARBITRATION FEES. WILL BE
    LIMITED TO THE FILING FEE SET FORTH BY JAMS. REGARDLESS OF :WHO INITIATES
    ARBITRATION, COMPANY WILL PAY CUSTOMER'S SHARE OF ARBITRATION FEES (NOT
    INCLUDING ATTORNEYS' FEES)UP TO A MAXIMUM OF $2,500. IF THE ARBITRATOR RULES
    AGAINST COMPANY, IN ADDITION TO ACCEPTING WHATEVER RESPONSIBILITY IS
    ORDERED BY THE ARBITRATOR, COMPANY WILL REIMBURSE CUSTOMER'S
    REASONABLE ATTORNEYS' FEES AND COSTS UP TO A MAXIMUM OF $5,000,
    REGARDLESS OF WHO INITIATED THE ARBITRATION, UNLESS THE ARBITRATOR FINDS
    SOME OR ALL OF CUSTOMER'S CLAIMS TO BE FRIVOLOUS OR TO HAVE BEEN BROUGHT
    IN BAD FAITH. IN ADDITION; IF THE ARBITRATOR RULES IN COMPANY'S FAVOR, IT WILL
    NOT SEEK REIMBURSEMENT OF ATTORNEYS' FEES AND COSTS; REGARDLESS OF WHO
    INITIATED THE ARBITRATION, UNLESS THE ARBITRATOR FINDS SOME: OR ALL OF
    CUSTOMER'S CLAIMS:TO BE FRIVOLOUS OR TO HAVE BEEN BROUGHT IN 13A0 FAITH,
    NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION; TO THE EXTENT
    EITHER PARTY IN ANY MANNER HAS VIOLATED OR THREATENED TO VIOLATE THE
    OTHER PARIY'S"INTELLEC'IUAL PROPERTY RIGHTS, ItIE NON—BREACHING PARTY MAY
    SEEK INJUNCTIVE OR OTHER APPROPRIATE RELIEF IN ANY STATE, PROVINCIAL OR
    FEDERAL COURT OF COMPETENT JURISDICTION.
    EXCEPT AS OTHERWISE PROHIBITED BY LAW, ANY DISPUTE MUST BE BROUGHT WITVill'st
    ONE.(1) YEAR FROM THE DATE THE CAUSE OF ACTION ARISES.
    IN THE EVENT THAT ANY PROVISION OF THE AGREEMENT TO ARBITRATE IS :HELD'
    INVALID OR UNENFORCEABLE, .ALL OTHER TERMS WITHIN THE AGREEMENT TO
    ARBITRATE SHALL REMAIN IN FULL FORCE AND EFFECT,
                                                                                                                          back tO1o12;
    Limitation of Liability
    TO THE FULLEST EXTENT ALLOWED BY LAW, AND EXCEPT AS EXPRESSLY.ESTABLISHED
    IN 1 HIS AGREEMENT COMPANY' IS NOT LIABLE FOR ANY DIRECT,INDIRECT INCIDENTAI...,
    SPECIAL, PUNITIVE, CONSEQUENTIAL OR EXEMPLARY DAMAGES ARISING. OUT OF OR IN
    ANY WAY RELATED'TO 'THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, DAMAGES
    FOR LOSS OF PROFITS; GOODWILL, USE, DATA OR OTHER INTANGIBLE LOSSES.(EVEN.IF
    COMPANY HAS BEEN ADVISED. OF THE POSSIBILITY OF SUCH::DAMAGES), TO .THE
ht4*//www:reerfyrefreshx,onVerdterrns?gclidCA•tcpjw9b_4190.CSOARIsADNIUlyoVp6ZrritA959N4c:ItbytkkgelKedINA4GICG41X0htitljOr;Jytikpwit.41... 7/8



                                                               EXHIBIT A
                                                                Page 36
      Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 32 of 48 Page ID #:38
1/16i2020                                       'Term   Conditibrit4 koadyRoitesn Water   geverago Dativery

    EXTENT IHE FOREGOING LIMITATION OF LIABILITY IS,, IN WHOLE OR IN PART; HELP TO
    BE INAPPLICABLE OR UNENFORCEABLE FOR ANY REASON, THEN THE AGGREGATE
    LIABILITY OF COMPANY FOR ANY REASON AND UPON ANY CAUSE OF ACTION
   (INCLUDING, WITHOUT LIMITATION, NEGLIGENCE, STRICT LIABILITY AND OTHER
    ACTIONS IN CONTRACT OR TORT) IN ANY WAY RELATED TO THE SITE OR THIS
    AGREEMENT SHALL BE LIMITED TO DIRECT DAMAGES ACTUALLY INCURRED UP TO TWO
    HUNDRED FIFTY DOLLARS($250).
    Some jurisdictions, such as New Jersey, do not allow limitations on damages. in the event the
    applicable jurisdiction does not allow the limitation on liability to the extent indicated above, our
    liability in such jurisdictions shall be limited to the extent permitted by law*,
                                                                                                                    .pack to-top




httovAywwasi*rOfteW.CONAn'tOrT0710111%,
                                      'CiO,KC41M9b....4BRCMARIEADMUI*hargnIttij95ONJealbOiLilelKedINS4GfCG4IXOkihp4014ififitswi    4i8   •

                                                            EXHIBIT A
                                                             Page 37
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 33 of 48 Page ID #:39


                                                                                                                                                        CM4010
ATIORFIfY0PARTY WITROUT t.ITTORREY(Alinse, Si.a Bit rimaiser aid addsvsai                                               FOR COURTUSE On V
— Alexis Onvre,SHN 24)1.3
  LAW OFFICE OF ALEXIS DIME
  1 155 N. Central Ave., Ste. 201
                                                                          CONFORMED COPY
  Glendale, CA 91202
                                                                             ORIGINAL FILED
                                                                          Surrior Court oi Calif
                                                                                                                            •    ILE 2
      raePliorie No. 213-700-3436                           FAX NO:          ounty of Loa Angeles                    etiOr                 4:
 ATTORNEY FOR (Name) Plaintiffs, DONELL COREY KENDALL,et a                                                           otinty          1..Atir ,
                                         LOS ANGELES                                                                             fik 4 V
SUPERIOR COURT OF CAUFORNIA,COUNTY OF
      sTREET ADDREs& 111 N. Hill St.                                                   SEP 23 2020                                  ":4. 2020
     „dam ADDREss 111 N. Hill St                                         ShmiR.War,&MAIO
     cATT AND 2tP CCOE: Los Angeles, CA 90012                                                                       '4 Aisitia
         auttcH tuote Stanley Mosk Courthouse                                   By Matins Verges, o .. ,r it'n,,,                        i.
  CASE NAME                                                                                                                                P,
  DONELL COREY KENDALL,et. al. v. NESTLE WATERS N.A., ete.
                                                                                              CASE NUMBER-
    CIVIL CASE COVER SHEET                            Complex Case Designation
Ii    Unlimited                  r-i
                           Limited
                                                  I I Counter         El Joinder
     (Amount              (Amount
                                                                                               J
      demanded             demanded is           Filed with first appearance by defendant
      exceeds $25,000)    $25,000 or less)          (Cal Rules of Court, rule 3402)              DEPT
                              hems 1-6 below must be codipleted(see instructions on PeigP
1. Check one box below for the case type that best desaibes this case:
   Auto Tort                                   Contract                               Provonally Complex.Civil Litigation
      .1 Attie(22)                               .   Breach Of cantracthvatranty.(q6) (Cal. Rulea of paint; nate 3.400-3.493)
             Uninsured:motorist(46)                        I • ••• I Rtne 3.740 collechona(09)   ED Antitrust/Trade regulafiert(03)
   Other PlIPOPND (Personal injury/Property                Li Other collections(09)                     Canstrucliert defect(10)
   DarnageNvrengfui•Clearth) Tort                          El insurance coverage-(18)                   Mass tort(40)
   1..._..1 Asbestos(04)                                   El O• ther eontract(37)                      Securtliesiltigetlen(28)
   El P• roduct tiability (24)                             Reel PrOperty                                    ErMrorarientanoxic tad (30)
   1---.1 Medicsi malpractice(45)                       n            Ennneitt derrittinartat/rse
                                                                     conciernnatititi(14).
                                                                                                 = insurance coverage daims arising from the'
  E1 Other PUPD1W0(23)                                                                                      Pbove listed provisionalli cempiex case.
                                                           I I, Wrongftrievietion:(34                       types(41)
    Mon:*11PDAVO(Other)Tort
     Fn      B• usiness tort/unfair businessvractice (07) I 1 Other reaf proaerty(26)
                                                          .UnlaWful     Detainer
                                                                                                 Enftircernatit
                                                                                                El      E •
                                                                                                                    of judgirient
                                                                                                              nfercerneat ofjudgment(20)
   El o• w rights (08.)
             Defamation(13)                              :171 C• ommercial 3l)                   Miseellaneouts Civil Complaint
             Fraud (16)                                  'E. ' .Resklentiar(32)                 El      R• ICO (27)
   1 1 Intellectual property(is)                          El D• rugs.(38)                       El      Other complaint Mar speciaed abeve)(42)
   El P• rohassionatnegligenca (25)                        Judicial Review                       tatacellaneetra cm!Pennon
  El O• therneriPlIFTVWD tort is                          El A• sset forfeiture(05)
                                                                                                I 1    Partnership and corporate governance (21)
           loyment                                        El 'PetWon te:*Neaten award(Ii)
                                                                                                 Lj Otherpetition (nol specified above)(t3)
   t I Wrongful teninnatiory(36)                          F-1 W• rit of mandate(02)
             Otheremployment(1'5)                        0Otherjuiliciiiire%iie:w(39)
                                                                                                                                               •
2. This case I 1 1 Is f I is not                   complex under rule1400 of theOplifomia,Rules of Court. If the'pasp is complex; markthe
    factors requiring exceptional judicial management:
     a.1-1 Large number of separately represented parties                d.I    I Law number of witnesses
     b.171 Sxtensive motion practice raising daunt Or novel              e.r--)Coordination with related actians penctinitOri:one  Mbre:coUrts
           issues that will be time-consurnihg to resolve                    m other counties,states, or Countries, or In s federaloOtirt
     c.El Substantial amount of documentary evidence                    '
                                                                        i El Substantial postjudgment judicial supervision

3,   Remedies sought(cheek ell that aPi)iy): e       1 Monetary b,j71 nortnionelary; declaratory or injunchve relief C.
4.   Number of causes of action (specify): 7- B&P 17200, CC 1750, BREACH OF GOOD FAIT1-1, ere.
5.   This case 71 is       El is not a class aotien suit.
6.   If there are any known related cases, file and serve a notice of related case.(You mayli.se font; C41-015,)
Date: September 21..2020
Alexis.B. Djivre
                                 {TYPE OR PRINT MANE}                                                         ARTY OR AIT             OR PARTY)
                                                                   • NOTICE
  4 Plaintiff must file this coversheet with the first paper filed in the action or proceeding (exceptsmall i:Ia(crts' s or cases filed
    under the Probate Code. FarialyCode, or Welfare and Inatitutions Code).(Cal. Rules!of Court, rule 3.220:) Failure to:file.inaVresult
    in Sanctions.           .                                   •
 • File this cover sheet in addition to any coversheetrequired by local court rule.
 .a If this daSe is ixinipiex undertule 3A0Oral salt CI the Catiibrnie Rufea.PrCtiurt,:you inuatserve,a COPY Ofthis coVor sheet on Oil
    other parties to the action or proceeding.
 • Unless this is a collections OUSe under tula.3.740 or a complex case;this cover sheet will be used for statistical P.PfPftses oniv..
                                                                                                               ROsii;Mout!. ivies 230,12.70,3:4004,403;.-3,740:
Form AciPPted for 1400daMY Uuo
  5iK11014/1Ccama101 Cottomtra
                                                        CML CASECOVER SHEET                                       CS,Sgiruseicts oisusidsi RarniatratRin;s41 10
  C61-0 play goly 1, 2007)                                                                                                                    r.l.nv:coiiroftto:ca.go?




                                                                  EXHIBIT A
                                                                   Page 38
        Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 34 of 48 Page ID #:40

                              INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                           CM-010
 To Plaintiffs and Others Filing First Papers, If you are filing a first paper(for example, a complaint) in a civil case, you must
 ternplote. end Mc, eleng with yOur Orel(Amer. the Civil Cacti C'uvur 'Sheet co 'Wined en pagu 1. Tiiib ii!formation will be usod to 0001pile
:statistics about the types and numbers of cases filed. You must complete it ms 1 through 6 on the sheet. In item 1, you must check
 one box for the ease type that best describes the case. If the 003C fits both a general and a more specific type of case listed in item 1,
 check the more specific one. ifthe case has multiple causes of action; check the box that best Indicates the primary cause of action,
it Assist you in.completing the theaL examples of the.cases that belting ur der each case type in item 1 are provided below. A Covet
 sheet must be filed only With your initial paper. Failure to.file a Cover Sheet with the first paper filed in-a civil case may subjedce party,
 its counsel. or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court,
 To Parties in RulA3:740.Collections Cases.A "collections case" under rule 3.740 is defined as an action for reCOVenj of Money owed
 in a sumstated to be certain thatis not More than -$25,000, exclusive of Interest and attoMey's fees, arising from a transaction in which
 property,services, or money was acquired on credit. A collections case does not include an action seeking the following (1)tort
 damages,(2) punitive damages,(3)=every of teal properly,(4) recovery of personal property, or(5)a prejUdgMent writ of
 attachment. The identification of a case as a rule 3.740 collections case on this form means that itwill be exempt from the:general-
 time-for-service requirements and case management rules, tinless.adefendantfiles a responsive pleading. A rule3.74Q collections
 case will be subjectto the requirements for service -and.obtaining a judgment In rule3.740.
 To Parties In Complex Cases,In complex,cases only, parties must also use the Civil Cate Cover Sheet to designate whether the
 case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
 completing the appropriate boxes in items 1. and 2.If a plaintiff designates a case as complex,the cover sheet must be.served With the
 complaint On all parties to the action. A defendant may file and serve no later than the time of its finst appearance a joinder in the
 plaintiffs designation, a counter-designation that the case is not complex, or, if theplaintiff haS Made no designation, a designation that
 the easels complex.                                      CASE TYPES AND EXAMPLES
   Auto Tort                                      Contract                                          Provisionally Cemplex,Civil Litigation(Oat
      Auto(22)-personal injury/Properly               Breach of Contract/Warranty(06)               Rules of Court Rules 9400-9,493)
          Damage/Wrongful Death                        Breach of Rental/Lease                         AntRetistfrrade Regtilation(03)
        Uninsured Motorist.(46)(lithe.                     Contract(hot unlawful detainer             Construction Defect(10)
        case Involves an uninsured                              or whonghil eviction)                 Claims Involving Uses Tort(40)
        motorist claim-subject to                      Contract/Warranty Breach-Seller                Securities Litigation (28)
        arbitration, check this item                       Plaintiff(not fraud or negligence)         Environmental/Toxic Tort(30)
  .     Instead of Auto)                               Negligent Breath of Contract/                  Insurance Coverage Claims
 Other P1/PD/WI)(Personal Injury!                           Warranty                                       (arising from provisioperty complex
 Properly DemagerWrongfui Death)                       Other Breach Of Contract/Warrenty                   .case type iisred.abevej(41) •
 Tort                                               COH00110ps(e.g., moneyowed, open             E.nforcernentof,judgment
      Asbestos(04)                                     book accounts)(OP)                           EnforcementofJudgment(20)
        Asbestos Property Damage                       Collection Case-Seller Plaintiff                Abstratt a judgment(put of
        Asbestos Perseriel injury?                     Other Promissory NotalColie*hs
                                                                                                           totinty):
             Wrongful Death                                Case                                     Confeasion ofJudgment/noir-
      Product Liability(notasbestos or              InsuranceCoverage (not provisionally                dornestiC relatkvis)
         toxictenvitonmentei)(24)                      complex)et8)                                 Sister Stale Judgment
      Medical Malpractice(45)                          Auto Surogation
                                                               b                                    AdminlatrativeAgerity Award
          Medleal Malpractice-                         Other Coverage                                  Mot unpaid taXes)
              Physicians & Surgeens                 Other Contract(37)                              PetitioniCertificetien oftrity of
      Other Professional Health Care                   Contractual Fraud                                Judgment on Unpaid Taxes
            Malpractice                                Other Contract rDispula                      Other Eotorcement Of judgment
      Other PI/PD/VVD.(23)                       Reef property                                            Case
          Premises Liability(e.g,,,slip             Eminent Domantnverse
                                                                i i                              Miscellaneous Civil- CoMplatitt
              and fall)                                -Condemnation(14)                            RICO(27)
         Intentional Bodily initrryiPPPND           Wrongful Evicon
                                                                ti (33)                             Other Complaint Mot spec//fed
              (e.g.. assault, vandalism)               er RealProperty (e.g., quiet
                                                    Other                       i t ti    (26)          above)(42)
          Intentional Infliction of                    Writ of Possession of Real Property               Declaratory Relief Only
               Emotional,Distre.sS                     Mortgage Foreclosure
                                                                                                         IniUrtelive ReliefOnly (non-
          Negligent Infliction of                      Quiet Title                                           harassment)
              Emotional Distress                       Other Real Property(not eminent                   Mechanics Lien
          Other PI/PO/WO                               domain, landlord/tenant, Or                       Other Commercial Complaint
 Non.PIIPD/WD (Other) Tort.                            foreclosure)                                          Case (norkertIrlon-camplex)
   'Business Tod/Unfair Business                 Unlawful Detainer                                      Other Clvti Conipleinl
          Practice(07)                              Commercial/31)                                           (non-fort/non,Cortilex)
      C.Ivil Rights(e.g., discrimination.           Residential(32)                              Miscellaneous Civil Petition
            false cereal)(notcivil                  Drugs(36)(if the case involves illegal          *Pertnership and Corporate
            horassment)(08)                         drugs, check.This item;-otherwise,                  Governance(21)
      Defamation (e.g., slander, libel)             report as CommerclatorPostdentlea               Other'Petition Mat epeel.fieti
           (13)                                  Judiciall R                                            above)(43)
      Fraud (18)                                    Asset Forfeiture
                                                                tu (05)                                 Civil Harassment
      Intellectual Property(19)                     Petition Re: Arbitration Award (11)                 Workplace Violence
      Professional Negligence(25)                   Writ of Mandate(2)0                                 Elder/Dependent Adtill
         LegaiNtaipractice                             VVot-Administiative Mandamus                          Abuse
         Other Professional Malpractice                writ-Mandamus on Limited Court                   Election Contest
            (not medical or legal)                         Case Matter                                  Petition for Neale Change
      Other Non-PI/PO/WO Tort(35)                      Writ-other Limited Court Case                    Petition•ter Relief ROM Late
 Employment                                                Review                                           Claim
      Wrongful Termination 06)                      Other JueciatReview (35..))                         Other Civil Petition
      Other Employment C15).                           Review of'Health Officer Order
                                                       Notice of Appeal-Labor
                                                             Commissioner Anpeels                                                                       .
Were leev, July 1, mai                                    CIVIL CASE COVER SHEET                                                               Pig* Zot 2.

For your protection and privacy, please press the Clear     r_            -4 -
                                                                             r
                                            ..                                                                                 ...         •
                                                                                                                                     ••lit..   •A.4....W..


                                                                  EXHIBIT A
                                                                   Page 39
   Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 35 of 48 Page ID #:41
                            7t,



 614°14T TITLE' KENDALL     V. NESTLE WATERS
                                                                                                      GAse2BOSTCV365213
                             CIVIL CASE COVER SHEET ADDENDUM AND
                                     STATEMENT OF LOCATION.
              (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TacouRniousE LOCATION)
              This form is- reeuireti pursuant to Local Rule 2.3'in all new divil date fliiitOS in the Los Angeles Superior 6ourt:.



     Step 1: After completing the Civil Case Cover Sheet(Judicial Council form Ch/1-018),find the exact case type in
                   Column A that correspOnds to the case type indicated in the Civil Case Cover Sheet.


     Step 2: in Column 8, checic the box for the type of action that best describes the nature of the case:

     Step 3: In Column C, circle the number which explains the reason for the courtfiling location you have
                   chosen.

                                           Applicable Reasons for Choosing Court rilingtocation1Columh

1.*Class actions must be tied in the Stanley Mask CourtheLite,Central                  7, Lotatron wheit'petiiiOner resides,.
2.Permissive filing in central district,                                               8,Lacetlen +vnerein defendantireStionderrifUriCtiarts,Whel
3. Location where cause of action arose.                                               9. Location where one or more ofthe parties reside.
4. Mandatory personal injury filing in North District                                '10. Loceldon.cif L4bOt"ConirrUSsloner

5,Location ipMere per:tom/trance required or de:
                                               fondant resides_
                                                                                     4i..,..Apiop000ryfilinglacetion,.(44 Cases             ileteiner.,.ffinked'
                                                                                      non-collection, limited colleCtion; orperseriallnjurV),
  Location of property or permanently garaged vehicle.




                                  A                                                         13
                    Ova Case Cover aheet                                              Type ofArOon.                                           AppSoa*Reosons-
                        Category No.                                                (Chode**One)                                               see-step3Ahave '
                            Auto(22)              0 A7100 MotorVehicle 7 Personal Injury/Propertybarnage/WrongfUlDeath                    •14,11.

                    Uninsured Motorist ooy        0 A7410 Personal InjuryaftpartyDarnegeNvrongful Death — Uninsured ivfotored :'1, 4; 11
                                                                                                                                                               .
                                                                                                                                                                            ,i
                                                  0 A6070 Asbestos Property Dairrige                                                       : 1, 11
                          Asbestes(114)                                                                                                                                     .
                                                  ,p    A7221 AtbestifS -...Pertonal InlieWskertful•Death                                  A,11

                      Product Liability(24)        b A7260 Product Liability (not asbestos or toxic/environmental)                          1,4,1.1-.
                                                                                                                                                                   -
                                                                                                                                                                   .. - •   ,
                                                                                                                                           . 1.4,11
                                                  0 I7211). MeOlOsil Melorectite - Physicians 8,Surgeons
                    Medical Malpractice(45).                                                                                               Li,
                                                  0 •A7240 Other Professional Health Care Malpractice

                                                  0 A7250 Premises Liability(e.g.., slip and fall)                                          I,4,-11
                         Other Personal                                                                                                  .      • ,
                                                  0 •A7230 intentional aorfilyinjury/Properhi DeinagerWrongfulOaeth,(e.g...              ' !1- - • -. •
                         1011101 ProPedv                       essatituvandetism,etc.),                                                  . . .•
                       Dernsge Wrongful                                                                                                                                     .
                            Death(23)                                                                                                    ;1.,1.1,,44., 111i,
                                                   Q A7270, Intentionaltritliclicrt of Ernotionai Distress
                                                  0 A7220 OtherPersonalinjury/Property DamageNWorighilbeath                                                                 '




   LASC C11/ 109 Rev. 12/18
                                                 CIVIL CASE COVER SHEET ADDENDUM                                                        Lod/if:Rule .2.3
   For Mandatory Use                                AND STATEMENT OF LOCATION                                                              One i of4




                                                                        EXHIBIT A
                                                                         Page 40
 Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 36 of 48 Page ID #:42



          KENDALL V. NESTLE:WATERS                                                                 NOMdes



                           A                                                        8                                                       0 ApiONtatolp
               Civil Case Cover Sheet                                         Type-Of-Action                                             Fea0114;- SO Still2 3
                     Category No.                                           (Check.ortly one)                                                  .Above

                 Business Ton (07)           CS R6029 Other COmmerclalltausiness Tort(net fraud/Oreaelf oi contract)                   . -1,:2; 3

                     Civil Rights(08)        0 A6005 Civil Rights/Discrimination                                                         1., 2, 3'
                                                                                                                                             •
                     Defamation (1.3)        0 A6010 Defamation(Slander/libel)                                                           1,2,a

                       Fradd(16)             0 A6013 Freud(no cOnOaci)                                                                   1;20

                                             0 A6017 Legal Malpractice                                                                  : 1,2:3
            Professional Negligence125)
                                             0 A6050 Other Professional Malpractice(not Medical or legal)                               :1,1. a

                        Other(35)            0 A6025 Other Non-Personal Injun//Property Damage tot(                                      12,3

              Wrongful Terrntriation.(36)    0 A6037 Wrongful Termination                                                                1,2.3

                                             0 A6024.:01herEntploymen1Complaint Case                                                    '1, 2:3
               Other,Employment(15)
                                            '0 A6109 Labor Cronin's:Stoner Apeats                                                      . 10

                                             0 A6004     Breach of Rental/Lease-Contract(not unlawful detainer or Wrongful.             2,5
                                                         eviction)
             Breach of Contract/ Warranty                                                                                               :2; 5
                    •                        0 A8008 ContraCIANarianty Breach•-Seller Plaintiff(rie•fraudrilegligence)
                  (not insurance)            0 A6019 Negligent -Breath of Contrad;Warranty:(M)fraud)                                     1, 2,25
                                                                                                                                        '1, ,5
                                             0 A6028 Other Breach of ContractnAtarranty(nolfrauri or negligence)

                        •                    0 A6002 Collections CaSe-Sellar Plaintiff                                                 , 6,6,11
                     Collections(09)
                                             0 A6012 Other Promissory Note/dollecitons Case                                             .5; 11
                                            (2) A6034 Collections Case-Purehased Debt(Charged Off,Consumer peht                         '6;601
                                                       Purchased-on or after Januaryi,2014)                                              •           . .
              Insurance Coverage(16)         0 ,A6015 Insurance Coverage(notcomplex)                                                     1.Z 5,8
                                                                                                                                                           ,
                                                                                                            .                ..
                                             0 A6068 Contractual Fraud                                                                  -.1, 2,35
                 Other Contract(37)          0 A6031 Tortious Interference                                                    .         '1,2:3:5
                                             0 A6627 Other Contract Dispiute(not bre.achfinsuranterauilinegitgeree)                      1,2.6,8,9-

              Eminent Dornainitnyerse
                                             0 A7300 Eminent Domain/Condemnation                NOMber of parcels
                Condemnation(14)
                                                                                                                                                      ,        _       .
               Wrongful Eviction(33)         b   A6623 Wrongful Eviction Case                                                          ' 2,6
                                                                                                                                  ..
                                             0. A60:18. Mortgage Foreclosure                                                            ;Z. 6'                         ,
              DthefReal Property(26)         0 :A6032 putei Title                                                                        2;6
                                             0 A6060 Other Real Property Mot ernipenldoMairi, lendtordttenant,foreclosure)              .Z6

            Unlawful Detainer-Commercial 0 A61721
                                                  Unlawful Detainer Commercial(not drugs or                     eviction),              !9. 11
                        (31)
                                                                                                                                           .                       .   ..
            Unlawful Detainer Residential 0 A6020 Unlawful Detainer-Residential(not drugs or wrongful eViclion)                         .6,11
                       (34
                Unlawful Detainer-
                                             0 .A6020F Unlawful Detainer-POst.-ForeOlciSure                                            ''2.6,11.
               Post-Forectosure.(34)
            Unlawfufbeteiner-brugs•(38)      0 A6022 Unlawful Detainer-Drugs                                                           • 2,B. 11



                                            CIVIL CASE COVER SHEET ADDENDUM
LASC ClV109 Rey; 12418
                                               AND STATEMENT OF LOCATION                                                                 P646.
'For Mandatory Use




                                                                 EXHIBIT A
                                                                  Page 41
 Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 37 of 48 Page ID #:43



SHOPI mr.a. KENDALL                                       v. NESTLE WATERS                                                            ,61so•pitimern


                                                              A                                                               B                                CApPOtable
                                                  Civil Coot Cover.Sheel                                              Type of Action                        Reasons-.See Step 3'
                                                        Category No,                                                 (Check oritif brie)                          MO*

                                                    Asset Forteiture(05)          •0    A610 Asset Foffettige.cese                                         .2,3.6

                                                 Petition ha Avelitation (1•t)    a A6115 petition to Coinpal/ContirniNacoteAreitraeon                      2,S
    Judicial Review




                                                                                  0 A6151 Writ -;• Administrative klaridamus                                2,8
                                                    Mitzi Mandate(02)            :.0. A6152. Writ-Mandamus On limfter1Creurt Case Metter                    2
                                                                                  0 A6153 Writ - Other Limited Cetirt Cake Review

                                                .01her,iodicilRetrie*,(39)        .0 A6100 Other Writ putlieletReview                                       2.i 8

                                               AntleuoliTrade Regulation(03) 0 A6003 Antitrusi/Trade Regulation                                             1„ 2,8
    Piavi*m3flytomplex Utigatisni




                                                 Construction Detect(10)          0 A6007 Construction Defect                                               1,2,:3

                                                ,olpirestrivehring Masp TO        .-:b .0A006
                                                            (40)                                  001ms:involving,Moss fait                                 1,;,'-8.

                                                  peouri ies Litigation(2,8)'     ;C1 A6035 Securities Litigation.Cate,                                    •. 1,.28

                                                         Toxic Tort
                                                                                   0A6036 'Toxic TortlEnviroranehtol                                        1;246
                                                     Environmental(30)

                                                145iiranceC°verage Clailis        0 • A6014 Insurarret Coveraoe/SObroostion                                 1: 2„.6,.*
                                                 ,tramtomplexCase(4i y                   -         • •        -          • (comptex
                                                                                                                               • ease•onlyj
                                                                                                                                     ' •
                                                                                  a     A8141 Sister State Judgment                                        .2,511
                                                                                  0 A8180 Abstract.ef Judgment                                              . ..0.
                                                        • Enforcement             .0,   A$107 Confession ot Juevient-(nert-donteetic relations):            2,'9
                                                      of Judgment(20)             '0 A6140 Apreltriteetive Ageto Aivaie(nofunpaid taket)
                                                                                  0 A6114 .PelltioniCertlfiCate for Entry Of Jtittgmerrt on Unpaid Tex.
                                                                                  0 A6112 Other Enforcement of judgment Case                                2.8, 9.

                                                          RICO(27)                0 A6033         flinia314411119(RICO)Cese                                 1,2,11

                                                                                  .0    !;• ‘603:0 pest:3,00y RellefOnly                                    1,2,Ø
                                                     Other Complaints             '0    A6046 Injunctive Relief Only (not domestic/harassment)              2;8
                 4.4                             NO Specified Above)
                                                                   (01:?)         0. 46611 Other Comrheicial Cetriploint Cast(henliartInert-etreplek)       1, 2, 11
                  -=

                                                                                  ,0 A61300 Ditan Civiltoreptaint(hcn4ortinori-0ornplek)                    1,2,8:

                                                 Partnership'Corporation
                                                                                        A8113 Parirter*Alp site Corperate oolierrientie 000.                4,46
                                                    Governance(21)

                                                                                  ..0 A6121 CiVel Harassment intrth-Demapes
                             Chill Petitions




                                                                                   C) A6123 W.orkplate Hariosnient Wen Darnapes                             2, 3,..9
                                                                                    a , A6124     Etrier/Doperidem Apt6(*hest CaaaWatt.Damages
                                                      Other Petitiont(Not
                                                   S- pecified Above)(4.3),      , .;c:r. A0190   Eleetten Conteti                                          2
                                                                                 .'•p .A61.10 - Petition for tharige•Of t4atileiC6atitae:oirlotier          Z7
                                                                                  ,la A0170 ,Peon for Relief troreLate Clean Lew                            2, 3,41:
                                                                                   a A6180 Other Civil.Pelltion                                             4-9




                                                                                 CIVIL CASE COVER SHEET ADDENDUM                                          Lopal           '
 LASC CIV 109 Rev, 12/18
                                                                                       ,AND STATEMENT OF LOCATION                                           Page'3.01:4
 ForMandatory Use




                                                                                                         EXHIBIT A
                                                                                                          Page 42
   Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 38 of 48 Page ID #:44



                                                                                    CASE "t:UMBER
 sm)gt rm•E KENDALL v. NESTLE WATERS



Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
        type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
       (No address required for class action cases).

                                                                 ADORES&
   REASON;

    7
    ; 1.   2.P., 3. 0.4. f.15.116.11 7. U8. ). 9,0 10.0 11.


   OTT:                                  STATE:     /JP COVE:




Step 5: Certification of Assignment: I certify that this case is properly filed in the Central(Los Angeles)                 bittrict of
           the Superior Court of California, County of Los Angeles(Code Civ. Proc.,§392 et seq., and Local Rule 2.3(a)(1)(E)1,




  Dated: September 21,2020




•PLEASE HAVE THE FOLLOWING ITEMS comFutgo AND READY TO BE,FILED IN ORDER to PROPERLY
'COMMENCE YOUR.NEW COURT CASE:
      1, Original Complaint or Petition.
      2. If filing a Complaint,a completed Summons form for issuance by the Clerk.
      3, Civil Case Cover Sheet, Judicial Council form CM-010.

      4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04(Rev.
         02/16).
      5. Payment in full of the filing fee, unless there is coot order for waiver, partial or scheduled payments.
      6. A sighed order appointing the Guardian ad Litern, Judicial Council form CIV-010,lithe plaintiff or petitioner is a
         minor under 18 years of age will be required by Caitlin order to issue a summons.
      7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this -zidderldimi
         must be served along with the summons and complaint, or other initiating pleading in the case.




                                       CIVIL CASE COVER SHEET ADDENDUM                                          Local Rule 213
  LASc civ 109 Oev. 12/15
                                          AND STATEMENT OF LOCATION                                                 Page 4 of 4
  For Mandatory use




                                                            EXHIBIT A
                                                             Page 43                                                                      1
          Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 39 of 48 Page ID #:45

                                                                                                       Reserved To( C1er$4 File Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:                                                                                          FILED
 Spring Street Courthouse                                                                            stipttior couit of-(131(foroia
                                                                                                       County al LosAngelet
 312 North Spring Street, Los AtigeleS, CA 90012
                                                                                                            09/23/2020
                    NOTICE OF CASE ASSIGNMENT                                                Shan't C3fial.flicuive0Sxti Cleataleaun
                                                                                                                K.vaigas
                         UNLIMITED CIVIL CASE

                                                                                       CASE NUMBER:

  Your case is assigned for all purposes to the jadieial officer indicated below.     20STCV36528

                           THIS FORM IS TO BE SERVED WITH THESUMIVION4.AND COMPLAINT
                ASSIGNED JUDGE                 DEPT      ROOM                     ASSIGNED J' UDGE                     DEPT         ROOM
    V     William F. Highberger               10




    Given:to the PThiratiffiCrosi;42cmpliaiminf/Aitorney,Offtecord   'Shorri.R..Carter::Exed.utiVeOffideriClerke CoUrt
    on   09/24/2020                                                          .tty K. Vargat . ....                               ...Deputy Clerk
                (Pate)
LACIV .015(Rev 6118)        NOTICE OP CASEAaioNNTNT,- uNLOrten CIVIL CA
LASO 4prOvect 05106                                              EXHIBIT A
                                                                  Page 44
          Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 40 of 48 Page ID #:46

                                  1NSTRUCTIONS'FOR flANDLING UNLIMITED CIVIL CASES

The following eritical proviiions ofthe California Rules Of Court, Title 3, Division 1, its applicable in the Superior-Court, are Summarized
for your assistance.

APPLICATION
The Division 7Rules Were effective J' anuary I, 2007. They apply to all general civil eases.

PRIORITY OVER OTIIER RULES'
The Division 7 Rules shall have priority over all other Local:Rules tothe extent the callers are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge Under Code Of Civil Precedtire Seetibti 170.6.mustbe made within 15 days afternolice.of asSignment'forall purposes
to a judge,or if a party has notyet appeared, within 15 clays ofthe-first appearance.

TIME STANDARDS
Cases assigned to the Indeperident.Calendaring:Courts        be subject to:processing wider the t011owingtime standards;

COMPLAINTS
All complaints shall be served Within 60 daystiftint-and proofofserViee Shall be filed within 90 days:

CROSS,COIVIPLAINTS
Without leave ,Of courtfitst. being Obtained, no • cross-complaint may be filed by any party after their answer is filed. Cross.
complaints shalt be.serverl;:within 30-daysialthe filing clateanda:proof Ofservice filed Within 60.days of the filing date,

STATUSICONFERENCE':                                                                                                      .•
A status'dortfattitd                                   'independent .Caletichir 'Judge no later than 210 days title the Tiling,of
coniplaint. Counsel'Mast be fully prepaital to thgeoSs the following issues altetriatiVedispUte:ratittition, hihircatiOn; Settlernem,.
trial date,and .orpertwitriesSes.:

 FINAL STATUSCONFERENCE
 The Court will re,44iro..01p.p ie4 to aft,cPd a 6110 status conference not more than 10 44y$.bigON the $0000                 date All
,parties shall .have motiOnS,in limine bifincatiOn Motions, statements OfMajor evidentiary 'issue*, diapositive mode-pa, requested
 form jury instructions; Special jOry inStritctionSo and special jury verdicts 'timely filed and served :prior M.the cOnference. These
 matters may be heard and             at this             At.least five days before this conference counsel must also have exchanged
 lists of exhibits and witnesses .and have submitted- to the court ashtiet:statementtorthe.,6114 to mad..tuthejury panel as required
 by Chapter Threeofthe Los.AngelesSaperier.coart,Rules.

SANCTIONS .
The court will -impose appropriate sanctions     the fidintd;•:dtreftisal to comply with Chapter Three Rules orders made by the
Court,and time standards or deadlines established    the Court or by the Chapter Three Roles, Such s'4rieticiris May be on a party,
or if appropriate;,.on counselfor a.party

This Is. Atit.tt CompletedelineatiOrt of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore ntit:a guarantee:against the Imposition of sanctions under Taal Court Delay Rednetion, Careful reading and
compliance with the actual Chapter Rides it httperatiVe,

Class Actions
Pursuant to Local Role 2i1i411.04s$ 4ctipt ,0-411;tic,01.0 atthe Stanley .Mosk Courthouse andare randomly asSigned,to a complex
judge at die designated complex courthouse If the case is 1".ninntl not to be.4 n)asa,ngtion it will be tctumndAn an Indeptntimt
CalendarCoutttnntrffaralkintposda:
                         „.
fProvisionally ComniorCiises
Cases filed as provisionally:complex are initially ,assigned to the .Supervising Judge of contplex litigation, for determination of•
complex shin* If the cesels deemed to be complex within             meaning Of California Atiles.of Court 3.490:.et 'seg., it will be
randomly,assigned to n tertiplek judge at the .designated complex courthouse if the .CaSeiS.found not to be totiviex:, it will.be
returned to an Independent CalendarttnirtrOOM for all ptitpds0S.




LAU/ 1§0(Rev COI)           karlet OFCASE AS4IONMENT,T-, UNLAIV,IrrED                            CIVIL CASE
LASC Approved 0510...                                           EXHIBIT A
                                                                 Page 45
  Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 41 of 48 Page ID #:47

   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                           Civil Division
                    Central District, Spring Street Courthouse, Department 14

20STCV36528                                                                     October 13, 2020
DONELL COREY KENDALL vs NESTLE WATERS NORTH                                            9:15 AM
AMERICA, INC.


Judge: Honorable Kenneth R. Freeman               CSR: None
Judicial Assistant: B. Guerrero                   ERM: None
Courtroom Assistant: T. Lewis                     Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): No Appearances
For Defendant(s): No Appearances




NATURE OF PROCEEDINGS: Court Order Re: Reassignment of Case;

This case was ordered transferred to the Assistant Supervising Judge of Complex Civil
Litigation, Judge Kenneth R. Freeman in Department 14, for reassignment purposes only.

The case is reassigned for the following reason: Peremptory Challenge to Judicial Officer
William F. Highberger.

Good cause appearing and on order of the Court, the above matter is reassigned to Judge Elihu
M. Berle in Department 6 at the Spring Street Courthouse for all further proceedings.

If any appearing party has not yet exercised a peremptory challenge under Code of Civil
Procedure section 170.6, peremptory challenges by them to the newly assigned judge must be
timely filed within the 15 day period specified in Code of Civil Procedure section 170.6, with
extensions of time pursuant to Code of Civil Procedure section 1013 if service is by mail.
Previously non-appearing parties, if any, have a 15-day statutory period from first appearance to
file a peremptory challenge (Government Code section 68616(1)).

Counsel for Plaintiff is to give notice.

Certificate of Mailing is attached.




                                           Minute Order                               Page 1 of 1
                                             EXHIBIT A
                                              Page 46
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 42 of 48 Page ID #:48




                                 EXHIBIT A
                                  Page 47
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 43 of 48 Page ID #:49




                                 EXHIBIT A
                                  Page 48
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 44 of 48 Page ID #:50




                                 EXHIBIT A
                                  Page 49
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 45 of 48 Page ID #:51




                                 EXHIBIT A
                                  Page 50
Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 46 of 48 Page ID #:52




                                 EXHIBIT A
                                  Page 51
  Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 47 of 48 Page ID #:53

   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                          Civil Division
                    Central District, Spring Street Courthouse, Department 6

20STCV36528                                                                       October 15, 2020
DONELL COREY KENDALL vs NESTLE WATERS NORTH                                             10:04 AM
AMERICA, INC.


Judge: Honorable Elihu M. Berle                    CSR: None
Judicial Assistant: M. Fregoso                     ERM: None
Courtroom Assistant: None                          Deputy Sheriff: M. Molinar

APPEARANCES:
For Plaintiff(s): No Appearances
For Defendant(s): No Appearances




NATURE OF PROCEEDINGS: Court Order

By this order, the Court determines this case to be Complex according to Rule 3.400 of the
California Rules of Court. The Clerk’s Office has randomly assigned this case to this department
for all purposes.

By this order, the Court stays the case, except for service of the Summons and Complaint. The
stay continues at least until the Initial Status Conference. Initial Status Conference is set for
12/11/2020 at 11:00 AM in this department. At least 10 days prior to the Initial Status
Conference, counsel for all parties must discuss the issues set forth in the Initial Status
Conference Order issued this date. The Initial Status Conference Order is to help the Court and
the parties manage this complex case by developing an orderly schedule for briefing, discovery,
and court hearings. The parties are informally encouraged to exchange documents and
information as may be useful for case evaluation.

Responsive pleadings shall not be filed until further Order of the Court. Parties must file a Notice
of Appearance in lieu of an Answer or other responsive pleading. The filing of a Notice of
Appearance shall not constitute a waiver of any substantive or procedural challenge to the
Complaint. Nothing in this order stays the time for filing an Affidavit of Prejudice pursuant to
Code of Civil Procedure Section 170.6.

Counsel are directed to access the following link for information on procedures in the Complex
litigation Program courtrooms: http://www.lacourt.org/division/civil/CI0037.aspx

Pursuant to Government Code Sections 70616(a) and 70616(b), a single complex fee of one
thousand dollars ($1,000.00) must be paid on behalf of all plaintiffs. For defendants, a complex
fee of one thousand dollars ($1,000.00) must be paid for each defendant, intervenor, respondent
or adverse party, not to exceed, for each separate case number, a total of eighteen thousand
                                           Minute Order                                 Page 1 of 2
                                             EXHIBIT A
                                              Page 52
  Case 2:20-cv-10511 Document 1-1 Filed 11/17/20 Page 48 of 48 Page ID #:54

   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                           Civil Division
                     Central District, Spring Street Courthouse, Department 6

20STCV36528                                                                      October 15, 2020
DONELL COREY KENDALL vs NESTLE WATERS NORTH                                            10:04 AM
AMERICA, INC.


Judge: Honorable Elihu M. Berle                   CSR: None
Judicial Assistant: M. Fregoso                    ERM: None
Courtroom Assistant: None                         Deputy Sheriff: M. Molinar

dollars ($18,000.00), collected from all defendants, intervenors, respondents, or adverse parties.
All such fees are ordered to be paid to Los Angeles Superior Court, within 10 days of service of
this order.

The plaintiff must serve a copy of this minute order and the attached Initial Status Conference
Order on all parties forthwith and file a Proof of Service in this department within 7 days of
service.

PARTIES SHALL FILE A JOINT INITIAL STATUS CONFERENCE REPORT 7 DAYS
PRIOR TO THE INITIAL STATUS CONFERENCE.

Certificate of Mailing is attached.




                                          Minute Order                                  Page 2 of 2
                                             EXHIBIT A
                                              Page 53
